EXECUTION VERSION


Exhibit 10.2

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
between
PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE
as Seller
and
HSE Hydro NH AC, LLC
as Buyer
Dated as of October 11, 2017



--------------------------------------------------------------------------------




TABLE OF CONTENTS
DEFINITIONS AND INTERPRETATION
1

Section 1.1Definitions    1
Section 1.2Rules of Interpretation    15
PURCHASE AND SALE; CLOSING
16

Section 2.1Purchase and Sale of Acquired Assets    16
Section 2.2Excluded Assets    17
Section 2.3Assumption of Assumed Liabilities    19
Section 2.4Excluded Liabilities    20
Section 2.5Purchase Price    21
Section 2.6Certain Adjustments to Base Purchase Price    21
Section 2.7Proration    23
Section 2.8Allocation of Purchase Price    25
Section 2.9Closing    25
Section 2.10Deliveries by Seller at Closing    25
Section 2.11Deliveries by Buyer at Closing    27
REPRESENTATIONS AND WARRANTIES OF SELLER
28

Section 3.1Organization and Existence    28
Section 3.2Authority and Enforceability    29
Section 3.3No Conflicts; Consents and Approvals    29
Section 3.4Legal Proceedings    29
Section 3.5Compliance with Laws; Permits    30
Section 3.6Title to Acquired Assets    30
Section 3.7Assets Used in Operation of the Facilities    30
Section 3.8Material Contracts    31
Section 3.9Insurance    31
Section 3.10Taxes    31
Section 3.11Environmental Matters    32
Section 3.12Employment and Labor Matters.    32
Section 3.13Employee Benefit Plans    33
Section 3.14Condemnation    33
Section 3.15Regulatory Status    33
Section 3.16ARCO Shares    34
Section 3.17Brokers    34
Section 3.18Complete Copies    34
Section 3.19Exclusive Representations and Warranties    34
REPRESENTATIONS AND WARRANTIES OF BUYER
35

Section 4.1Organization and Existence    35
Section 4.2Authority and Enforceability    35
Section 4.3Noncontravention    35
Section 4.4Legal Proceedings    36
Section 4.5Compliance with Laws    36
Section 4.6Brokers    36
Section 4.7Availability of Funds    36
Section 4.8Qualified Buyer    36
Section 4.9Governmental Approvals    36
Section 4.10WARN Act    37
Section 4.11Independent Investigation    37
Section 4.12Disclaimer Regarding Projections    37
Section 4.13Investment Purposes; No Distribution    37
COVENANTS
38

Section 5.1Closing Conditions    38
Section 5.2Notices, Consents and Approvals    38
Section 5.3Assigned Contracts    41
Section 5.4Access of Buyer and Seller    42
Section 5.5Conduct of Business Pending the Closing    45
Section 5.6Termination of Certain Services and Contracts; Transition
Matters    47
Section 5.7Seller Marks    48
Section 5.8Employee Matters    48
Section 5.9ISO-NE and NEPOOL Matters    53
Section 5.10Post-Closing Operations    53
Section 5.11Discharge of Environmental Liabilities    53
Section 5.12Transfer Taxes    54
Section 5.13Tax Matters    54
Section 5.14Further Assurances    55
Section 5.15Schedule Updates    55
Section 5.16Casualty    56
Section 5.17Condemnation    57
Section 5.18Confidentiality    57
Section 5.19Public Announcements    57
Section 5.20ARCO ROFR    57
Section 5.21Exclusivity    58
CONDITIONS TO CLOSING
58

Section 6.1Buyer’s Conditions to Closing    58
Section 6.2Seller’s Conditions to Closing    59
INDEMNIFICATION; LIMITATIONS OF LIABILITY AND WAIVERS
60

Section 7.1Survival    60
Section 7.2Effect of Closing    60
Section 7.3Indemnification by Seller    60
Section 7.4Indemnification by Buyer    60
Section 7.5Certain Limitations    61
Section 7.6Indemnification Procedures    62
Section 7.7Tax Treatment of Indemnification Payments    63
Section 7.8Waiver of Other Representations; No Reliance; “As Is” Sale    64
Section 7.9Exclusive Remedies; Certain Waivers, Releases and Limitations    65
TERMINATION
66

Section 8.1Termination    66
Section 8.2Effect of Termination; Termination Fee    67
Section 8.3Specific Performance and Other Remedies    69
MISCELLANEOUS
69

Section 9.1Expenses    69
Section 9.2Notices    69
Section 9.3Entire Agreement    70
Section 9.4Severability    71
Section 9.5Schedules and Exhibits    71
Section 9.6Successors and Assigns    71
Section 9.7No Third Party Beneficiaries    72
Section 9.8No Joint Venture or Agency    72
Section 9.9Amendments and Waivers    72
Section 9.10Governing Law    72
Section 9.11Dispute Resolution    72
Section 9.12Submission to Jurisdiction    72
Section 9.13Waiver of Jury Trial    73
Section 9.14Counterparts    73




SCHEDULES
Schedule 1:     Facilities
Schedule 1.1-K:    Seller’s Knowledge
Schedule 1.1-PL:    Permitted Liens
Schedule 2.1(a):     Real Property; Title Commitments
Schedule 2.1(b):     Leased Real Property
Schedule 2.1(c):    Personal Property
Schedule 2.1(e):    Material Contracts
Schedule 2.1(g):     Assigned Intellectual Property
Schedule 2.1(i):     Environmental Attributes
Schedule 2.2(a):    T&D and Associated Telecommunication Assets
Schedule 2.2(b):    Retained Real Property
Schedule 2.2(j):    Assigned Intercompany Contracts
Schedule 2.8(b):    Purchase Price Allocation
Schedule 3.3:    Seller Required Consents
Schedule 3.4:    Legal Proceedings
Schedule 3.5(a):    Compliance with Laws
Schedule 3.5(b):     Permits
Schedule 3.7:    Certain Assets Used in Operations
Schedule 3.8(b):    Certain Matters Regarding Material Contracts
Schedule 3.9:    Insurance
Schedule 3.10:    Tax Claims
Schedule 3.11(a):    Environmental Permits
Schedule 3.11(b):    Certain Environmental Matters
Schedule 3.12(a):    Scheduled Employees
Schedule 3.12(b):    Certain Employment Matters
Schedule 3.13:    Employee Benefit Plans
Schedule 4.3(c):    Buyer Required Consents
Schedule 5.5:    Interim Period Operations
Schedule 5.8(b)(i):
Represented Scheduled Employee Numbers by Job Classification and Facility

Schedule 5.8(c)(i):    Selected Non-Represented Employees
Schedule 5.8(e)(i)(F):     Pension Plan Modifications
Schedule 5.8(e)(ii)(B):    Contributory Retirement Plan
Schedule 5.8(g):    Severance Benefits





PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (the “Agreement”), dated and effective as of
October 11, 2017 (the “Effective Date”), is entered into by and between HSE
Hydro NH AC, LLC, a Delaware limited liability company (“Buyer”) and Public
Service Company of New Hampshire, a New Hampshire corporation (“Seller”). Buyer
and Seller are each referred to in this Agreement as a “Party” and collectively
as the “Parties.”
RECITALS:
WHEREAS, Seller owns the electric generating facilities described in Schedule 1
hereto (collectively, the “Facilities”);
WHEREAS, Seller owns 1,250 shares of capital stock (the “ARCO Shares”) of
Androscoggin Reservoir Company, a Maine corporation (“ARCO”); and
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
assume from Seller, (i) certain assets and liabilities respecting the
Facilities, and (ii) the ARCO Shares, all as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms have the meanings set forth below:
“Accrued Pension Benefit” has the meaning set forth in Section 5.8(e)(i)(C).
“Acquired Assets” has the meaning set forth in Section 2.1.
“Actual Prorated Amount” has the meaning set forth in Section 2.7(c).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities or other ownership interests, by Contract
or otherwise.
“Agreement” has the meaning set forth in the preamble.
“ARCO” has the meaning set forth in the recitals.
“ARCO By-Laws” means the By-Laws of ARCO, dated as of January 25, 1985.
“ARCO ROFR” means the right of ARCO and its stockholders to purchase the ARCO
Shares pursuant to Article VII of the ARCO By-Laws.
“ARCO Shares” has the meaning set forth in the recitals.
“Asset Demarcation Agreement” has the meaning set forth in Section 2.10(e).
“Assigned Contracts” has the meaning set forth in Section 2.1(e).
“Assigned Intellectual Property” has the meaning set forth in Section 2.1(g).
“Assigned Leases” has the meaning set forth in Section 2.1(b).
“Assignment and Assumption Agreement” has the meaning set forth in Section
2.10(d).
“Assignment and Assumption of Lease” has the meaning set forth in Section
2.10(b).
“Assumed Liabilities has the meaning set forth in Section 2.3.
“Base Purchase Price” has the meaning set forth in Section 2.5.
“Bill of Sale” has the meaning set forth in Section 2.10(c).
“Business” means the production and sale of power through the ownership and
operation of the Acquired Assets.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
are legally closed for business in Manchester, New Hampshire or New York, New
York.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnified Parties” has the meaning set forth in Section 7.3.
“Buyer Pension Benefit” has the meaning set forth in Section 5.8(e)(i)(E).
“Buyer Required Consents” has the meaning set forth in Section 4.3(c).
“Buyer’s Observers” has the meaning set forth in Section 5.4(b).
“Buyer’s Contributory Plan” has the meaning set forth in Section 5.8(e)(ii)(A).
“Buyer’s Pension Plan” has the meaning set forth in Section 5.8(e)(i)(A).
“CAMS” means ISO-NE’s Customer and Asset Management System.
“Cash” means cash and cash equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP.
“Casualty Loss” has the meaning set forth in Section 5.16.
“CBA Term” means June 1, 2017 through the later of May 31, 2020 or two years
after the Closing Date.
“Claim” means any claim, demand, complaint, action, legal proceeding (whether at
law or in equity), arbitration, investigation, audit or suit commenced, brought,
conducted or heard by or before any Governmental Authority or arbitrator.
“Closing” has the meaning set forth in Section 2.9.
“Closing Date” has the meaning set forth in Section 2.9.
“Closing Purchase Price” has the meaning set forth in Section 2.5.
“Closing Statement” has the meaning set forth in Section 2.6(c)(i).
“Code” means the Internal Revenue Code of 1986.
“Combined Minimum Pension Benefit” has the meaning set forth in Section
5.8(e)(i)(B).
“Condemnation Value” has the meaning set forth in Section 5.17.
“Confidentiality Agreement” means that certain Confidentiality Agreement between
Seller and Hull Street Energy, LLC, a Delaware limited liability company, dated
as of March 15, 2017.
“Consent” means any consent, authorization, approval, release, waiver, estoppel
certificate or any similar agreement or approval of or by, or registration,
notice, declaration or filing to or with, the applicable Governmental Authority
or other Person, including any certificate, license, permit, Order or other
action issued or taken by a Governmental Authority.
“Contract” means any legally binding contract, lease, mortgage, license,
instrument, note or other evidence of indebtedness, purchase order, commitment,
undertaking, indenture or other agreement.
“Counterparty” has the meaning set forth in Section 5.3(a).
“Data Site” means the “Project PurpleFinch” electronic data site established and
maintained by Seller with IntraLinks, Inc.
“Deed” has the meaning set forth in Section 2.10(a).
“Direct Claim” has the meaning set forth in Section 7.6(c).
“Easements” means easements to be granted by Seller to Buyer to implement the
easement plans with respect to the Facilities to be agreed to by Buyer and
Seller in accordance with Section 5.2(f).
“Effective Date” has the meaning set forth in the preamble.
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), whether or not subject to ERISA, and any
other employee benefit plan, program, policy or Contract, including any
employment, pension, retirement, profit-sharing, thrift, savings, bonus plan,
incentive, stock bonus, stock purchase, stock option or other equity or
equity-based compensation, or retention, change in control, severance, deferred
compensation, welfare benefit or fringe benefit plan, policy, program, agreement
or arrangement.
“Environment” means soil, land surface or subsurface strata, real property,
surface waters, groundwater, wetlands, sediments, drinking water supply, ambient
air (including indoor air) and any other environmental medium or natural
resource.
“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or items of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that are held
by Seller and attributable to the operation of the Facilities.
“Environmental Claim” means any Claim by any Person alleging Liability of
whatever kind or nature (including with respect to loss of life, injury to
persons, property or business, damage to natural resources or trespass to
property, whether or not such loss, injury, damage or trespass arose or was made
manifest before the Closing Date or arises or becomes manifest on or after the
Closing Date) arising out of, resulting from or in connection with: (a) the
presence, Release of, or exposure to, any Hazardous Substances or (b) any actual
or alleged violation or non-compliance with any Environmental Law or term or
condition of any Environmental Permit.
“Environmental Laws” means all applicable Laws, Orders and any binding
administrative or judicial interpretations thereof (including any binding
agreement with any Governmental Authority) relating to: (a) pollution (or the
cleanup thereof); (b) the regulation, protection and use of the Environment; (c)
the protection, conservation, management, development, control and/or use of
land, natural resources and wildlife (including endangered and threatened
species); (d) the protection of human health or safety; (e) the management,
manufacture, possession, presence, processing, use, generation, transportation,
treatment, containment, storage, disposal, recycling, reclamation, Release,
threatened Release, abatement, removal, remediation, or handling of, or exposure
to, any Hazardous Substances; or (f) noise; and includes, without limitation,
the following federal statutes (and their implementing regulations): the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. §
9601 et seq.); the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments Act of 1984 (42 U.S.C. § 6901 et seq.); the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977 (33 U.S.C. § 1251
et seq.); the Toxic Substances Control Act of 1976, as amended (15 U.S.C. § 2601
et seq.); the Emergency Planning and Community Right to Know Act of 1986 (42
U.S.C. § 11001 et seq.); the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990 (42 U.S.C. § 7401 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et seq.); the Coastal
Zone Management Act of 1972, as amended (16 U.S.C. § 1451 et seq.); the Oil
Pollution Act of 1990, as amended (33 U.S.C. § 2701 et seq.); the Rivers and
Harbors Act of 1899, as amended (33 U.S.C. § 401 et seq.); the Hazardous
Materials Transportation Act, as amended (49 U.S.C. §§ 5101 et seq.); the
Endangered Species Act of 1973, as amended (16 U.S.C. § 1531 et seq.); the
Occupational Safety and Health Act of 1970, as amended (29 U.S.C. § 651 et
seq.); and the Safe Drinking Water Act of 1974, as amended (42 U.S.C. § 300f et
seq.); and all analogous or comparable state statutes and regulations.
“Environmental Liabilities” means any Liabilities of whatever kind or nature
(including without limitation any natural resources damages, property damages,
personal injury damages, losses, Claims, judgments, amounts paid in settlement,
fines, penalties, fees, expenses and costs, including Remediation costs,
engineering costs, environmental consultant fees, laboratory fees, permitting
fees, investigation costs, defense costs, costs of enforcement proceedings,
costs of indemnification and contribution, costs of medical monitoring, and
attorneys’ fees and expenses) arising out of, resulting from or in connection
with (a) any violation or alleged violation of Environmental Laws or
Environmental Permits, prior to, on or after the Closing Date, with respect to
the ownership, operation or use of the Acquired Assets; (b) any Environmental
Claims caused or allegedly caused by the presence, Release of, or exposure to
Hazardous Substances at, on, in, under, adjacent to or migrating from the
Acquired Assets prior to, on or after the Closing Date; (c) the investigation
and/or Remediation (whether or not such investigation or Remediation commenced
before the Closing Date or commences on or after the Closing Date) of Hazardous
Substances that are present or have been Released prior to, on or after the
Closing Date at, on, in, under, adjacent to or migrating from the Acquired
Assets; (d) compliance with Environmental Laws or Environmental Permits on or
after the Closing Date with respect to the ownership, operation or use of the
Acquired Assets; (e) any Environmental Claim arising from or relating to the
off-site disposal, treatment, storage, transportation, discharge, Release or
recycling, or the arrangement for such activities, of Hazardous Substances, on
or after the Closing Date, in connection with the ownership or operation of the
Acquired Assets; and (f) the investigation and/or Remediation of Hazardous
Substances that are generated, disposed, treated, stored, transported,
discharged, Released, recycled, or the arrangement of such activities, on or
after the Closing Date, in connection with the ownership or operation of the
Acquired Assets, at any Offsite Disposal Facility.
“Environmental Permits” means those Permits required for the ownership or
operation of any Acquired Asset under Environmental Laws.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Estimated Closing Statement” has the meaning set forth in Section 2.6(b).
“Estimated Prorated Amount” has the meaning set forth in Section 2.7(b).
“Estimated Proration Adjustment Amount” has the meaning set forth in Section
2.7(b).
“Estimated Purchase Price Adjustment” has the meaning set forth in Section
2.6(b).
“Eversource” means Eversource Energy, a Massachusetts voluntary association and
the parent company of Seller, formerly known as Northeast Utilities.
“Eversource Service” means Eversource Energy Service Company, a Connecticut
corporation and an Affiliate of Seller, formerly known as Northeast Utilities
Service Company.
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Environmental Liabilities” has the meaning set forth in Section
2.4(h).
“Excluded Liabilities” has the meaning set forth in Section 2.4.
“Facilities” has the meaning set forth in the recitals. For avoidance of doubt,
any individual Facility referred to herein by the name set forth in Schedule 1
shall mean such Facility, as described in Schedule 1.
“FERC” means the Federal Energy Regulatory Commission.
“Final Purchase Price Adjustment” has the meaning set forth in Section
2.6(c)(iii).
“GAAP” means United States generally accepted accounting principles in effect
from time to time, as applied by Seller.
“Generation CBA” means the collective bargaining agreement between Seller and
the Union, with respect to Seller’s Generation Group, in force as of the
Effective Date.
“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric power generation industry
during the relevant time period, or any of the practices, methods or acts which,
in the exercise of reasonable judgment in light of the facts known at the time
the decision was made, could have been expected to accomplish the desired result
at a reasonable cost consistent with good business practices, reliability,
safety and expedition. Good Utility Practice is not intended to be limited to
the optimum practice, method or act to the exclusion of all others, but rather
is intended to include acceptable practices, methods or acts generally accepted
in the region, or required by the NHPUC, including but not limited to compliance
with the standards established by the National Electrical Safety Code and
ISO-NE.
“Governmental Authority” means any federal, state, local, municipal or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction, but excluding Buyer and any subsequent owner of any of
the Acquired Assets (if otherwise a Governmental Authority under this
definition).
“Hazardous Substance” means (a) any petrochemical or petroleum product, oil,
waste oil, coal ash, radioactive materials, radon, asbestos in any form, urea
formaldehyde foam insulation, lead-containing materials and polychlorinated
biphenyls; (b) any products, mixtures, compounds, materials or wastes, air
emissions, toxic substances, wastewater discharges and any chemical, material or
substance that may give rise to Liability pursuant to, or is listed or regulated
under, or the human exposure to which or the Release of which is controlled or
limited by applicable Environmental Laws; and (c) any materials or substances
defined in Environmental Laws as “hazardous”, “toxic”, “pollutant” or
“contaminant”, or words of similar meaning or regulatory effect.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Improvements” means all buildings, structures (including all fuel handling and
storage facilities), machinery and equipment, fixtures, construction in
progress, including all piping, cables and similar equipment forming part of the
mechanical, electrical, plumbing or HVAC infrastructure of any building,
structure or equipment, and including all generating units, located on and
affixed to the Sites, other than the Seller Marks.
“Indemnified Party” has the meaning set forth in Section 7.5.
“Indemnifying Party” has the meaning set forth in Section 7.5.
“Independent Accountant” has the meaning set forth in Section 2.6(c)(ii).
“Independent Appraiser” has the meaning set forth in Section 2.8.
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing, but not including the Seller Marks; (b) copyrights,
including all applications and registrations, and works of authorship, whether
or not copyrightable; (c) trade secrets and confidential knowhow; (d) patents
and patent applications; (e) websites and internet domain name registrations;
and (f) all other intellectual property and industrial property rights and
assets, and all rights, interests and protections that are associated with,
similar to, or required for the exercise of, any of the foregoing.
“Intercompany Arrangements” has the meaning set forth in Section 2.2(j).
“Interconnection Agreements” has the meaning set forth in Section 2.10(f).
“Interim Period” means the period of time commencing on the Effective Date and
ending on the Closing.
“Inventory” or “Inventories” means natural gas, coal, biomass and oil
inventories, raw materials, spare parts and consumable supplies located at or in
transit to the Sites or identified in any Schedule hereto.
“ISO-NE” means ISO New England, Inc. or its successor.
“Law” means any statute, law, ordinance, regulation, rule, code, Order,
constitution, treaty, common law, judgment, decree or other requirement, rule or
other pronouncement having the effect of law of any Governmental Authority.
“Leased Real Property” has the meaning set forth in Section 2.1(b).
“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for Taxes.
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment, conditional sale or other title retention
device or arrangement, option, restriction on transfer, third party purchase
right, right of first offer or refusal, or other similar encumbrance, or
restriction on the creation of any of the foregoing.
“Losses” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, costs, Taxes, obligations
and expenses (including interest, court costs and reasonable fees of attorneys,
accountants and other experts). For all purposes in this Agreement, the term
“Losses” does not include any Non-Reimbursable Damages.
“Made Available” means, with respect to documents and materials, that such
documents or materials have been posted to the Data Site or otherwise provided
to Buyer by Seller or its Representatives.
“Material Adverse Effect” means any change or event that is materially adverse
to the assets, liabilities, operations or financial condition of the Acquired
Assets, taken as a whole; provided, however, that any changes or events
resulting from or arising out of the following shall not be considered when
determining whether a Material Adverse Effect has occurred: (a) any change
generally affecting the international, national or regional electric generating,
transmission or distribution industry; (b) any change generally affecting the
international, national or regional wholesale or retail markets for electric
power; (c) any change generally affecting the international, national or
regional wholesale or retail markets for the coal, natural gas or oil industries
or the transportation or storage of coal, natural gas or oil; (d) any change in
markets for commodities or supplies, including electric power, natural gas, oil,
coal or other fuel and water, as applicable, used in connection with the
Facilities; (e) any change in market (including the market for electrical power,
coal, natural gas or oil) design, pricing or rules (including rules, systems,
procedures, guidelines or requirements promulgated or modified by ISO-NE, any
other regional transmission organization, NERC or any similar organization); (f)
any change in general regulatory or political conditions, including any
engagements of hostilities, acts of war or terrorist activities or changes
imposed by a Governmental Authority associated with additional security; (g) any
change in the international, national or regional electric transmission or
distribution systems or operations thereof; (h) any change in any Laws
(including Environmental Laws), GAAP, regulatory accounting principles or
industry standards; (i) any change in the financial condition or results of
operation of Buyer or its Affiliates, including its ability to access capital
and equity markets and changes due to a change in the credit rating of Buyer or
its Affiliates; (j) any change in the financial, banking, securities or currency
markets (including the inability to finance the transactions contemplated hereby
or any increased costs for financing or suspension of trading in, or limitation
on prices for, securities on any domestic or international securities exchange);
(k) any change in general national or regional economic or financial conditions
or any failure or bankruptcy (or any similar event) of any financial services or
banking institution or insurance company or counterparty to any Contract; (l)
any actions to be taken pursuant to or in accordance with this Agreement, or
taken by or at the request of Buyer; (m) the announcement, pendency or
consummation of the transactions contemplated hereby, or the fact that the
prospective owner of the Acquired Assets is Buyer; (n) any labor strike, request
for representation, organizing campaign, work stoppage, slowdown, or lockout or
other labor dispute; (o) any new or announced power provider entrants, including
their effect on pricing or transmission; (p) any effects of weather and other
acts of God; (q) any Casualty Loss or event of condemnation; (r) seasonality of
the operations of the Facilities; or (s) any failure of the Acquired Assets to
meet projections or forecasts or revenue or earnings predictions for any period;
provided, that any Loss, Claim, occurrence, change or effect that is cured prior
to the Closing Date shall not be considered a Material Adverse Effect; provided,
further, that, for the avoidance of doubt, a Material Adverse Effect shall be
measured only against past performance of the Acquired Assets, taken as a whole,
and not against any forward-looking statements, financial projections or
forecasts of the Acquired Assets.
“Material Contracts” has the meaning set forth in Section 2.1(e).
“Mortgage Indenture” means that certain First Mortgage Indenture, dated as of
August 15, 1978, as amended and restated effective as of June 1, 2011, and
supplemented, between Seller and U.S. Bank National Association, successor to
Wachovia Bank, National Association, successor to First Union National Bank,
formerly known as First Fidelity Bank, National Association, New Jersey, as
trustee.
“NEPOOL” means the New England Power Pool, or its successor.
“NHPUC” means the New Hampshire Public Utilities Commission.
“NHPUC Approval” means the Consent of the NHPUC to the transactions contemplated
by this Agreement and the Related Agreements as required under New Hampshire
Law.
“Non-Assigned Contracts” has the meaning set forth in Section 5.3(a)(v).
“Non-Reimbursable Damages” has the meaning set forth in Section 7.9(e).
“Non-Represented Scheduled Employees” has the meaning set forth in Section
3.12(a).
“Non-Represented Transferred Employees” has the meaning set forth in Section
5.8(c).
“Objection Notice” has the meaning set forth in Section 2.6(c)(i).
“Offsite Disposal Facility” means a location, other than a Facility or a Site,
that receives or received Hazardous Substances for disposal by Seller prior to
the Closing Date or by Buyer on or after the Closing Date.
“Order” means any award, decision, injunction, judgment, order, writ, decree,
rule, ruling, subpoena, or verdict entered, issued, made or rendered by any
Governmental Authority that possesses competent jurisdiction.
“Organizational Documents” means, with respect to any Person, the certificate or
articles of incorporation, organization or formation and by-laws, the limited
partnership agreement, the partnership agreement or the operating or limited
liability company agreement, equity holder agreements and/or other
organizational and governance documents of such Person.
“Other Assigned Contracts” has the meaning set forth in Section 2.1(e).
“Outside Date” has the meaning set forth in Section 8.1(a).
“Party” and “Parties” each has the meaning set forth in the preamble.
“Permits” means all certificates, licenses, permits, approvals, Consents,
Orders, decisions and other actions of a Governmental Authority pertaining to a
particular Acquired Asset, or the ownership, operation or use thereof.
“Permitted Capital Expenditures” means (a) any capital expenditure or commitment
to make capital expenditures which will not be completely funded by the later of
December 31, 2017 and the Closing Date, and which will not involve a total
liability after such date of an amount equal to or less than Three Hundred
Thousand Dollars ($300,000) individually or One Million Dollars ($1,000,000) in
the aggregate; (b) those capital expenditures that are set forth on Schedule
5.5; or (c) those capital expenditures otherwise agreed to by the Parties.
“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent or being
contested in good faith; (b) any Lien arising in the ordinary course of business
by operation of Law (including mechanics’, materialmen’s, warehousemen’s,
carriers’, workmen’s, repairmen’s, landlords’, suppliers’ and other similar
Liens) with respect to a Liability that is not yet due or delinquent or that is
being contested in good faith; (c) any purchase money Lien (including Liens
under purchase price conditional sales contracts and equipment leases) arising
in the ordinary course of business; (d) any deposit or pledge made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pension programs mandated under applicable Laws or other social security
regulations; (e) any exception or other matter set forth in the Title
Commitments (whether or not subsequently deleted or endorsed over) or
discoverable based on a review or examination of an accurate survey of the Sites
or the land records of the respective counties in which the Sites are located;
(f) any easement, right of way, zoning or planning restriction, building and
land use Law or similar restriction or condition imposed by any Governmental
Authority; (g) any Lien that will no longer be binding on the Acquired Assets
after Closing; (h) any Lien created by or resulting from any act or omission of
Buyer; (i) any Lien granted or created by the execution and delivery of this
Agreement or any of the Related Agreements or pursuant to the terms and
conditions hereof or thereof (including without limitation the Reserved
Easements); (j) with respect to the ARCO Shares, the ARCO ROFR and restrictions
on sales of securities under applicable securities Laws; and (k) the matters and
Liens set forth on Schedule 1.1-PL.
“Person” means an individual, corporation, partnership (general or limited),
limited liability company, joint venture, trust, association, unincorporated
organization, other business organization or Governmental Authority.
“Prepayments” means all advance payments, prepaid expenses (including rent),
prepaid Taxes, progress payments and deposits of Seller, and rights to receive
prepaid expenses, deposits or progress payments relating to the ownership and
operation of the Acquired Assets, but not including any prepaid expenses or
deposits attributable to Excluded Assets.
“Property Tax Stabilization Payments” mean those property tax stabilization
payments with respect to the Facilities payable by Seller under the Settlement
Agreement.
“Prorated Amount” means (a) with respect to any Prorated Item that is a
Prepayment, the amount allocable to the period on or after the Closing Date that
was paid by Seller prior to the Closing Date, and (b) with respect to any other
Prorated Item, the amount (expressed as a negative number) allocable to the
period prior to the Closing Date, whether or not then due and payable, which was
not paid by Seller prior to the Closing Date and which represents an Assumed
Liability (excluding, for the avoidance of doubt, any amount paid by Seller
after the Closing Date directly to the applicable Third Party), in each case,
prorated in accordance with the methodology specified in Section 2.7.
“Prorated Item” has the meaning set forth in Section 2.7(a).
“Purchase Price” has the meaning set forth in Section 2.5.
“Purchase Price Adjustment” has the meaning set forth in Section 2.6(c)(i).
“Real Property” has the meaning set forth in Section 2.1(a).
“Related Agreements” means the Deeds, each Assignment and Assumption of Lease,
the Bill of Sale, the Assignment and Assumption Agreement, the Asset Demarcation
Agreement, the Easements, the Interconnection Agreements, the Transition
Services Agreement, the Release of Mortgage Indenture, and the other agreements,
certificates and documents to be delivered pursuant to this Agreement.
“Release” means any release, spill, emission, escape, migration, leaking,
leaching, pumping, injection, dumping, deposit, disposal or discharge into or
through the Environment.
“Release of Mortgage Indenture” has the meaning set forth in Section 2.10(g).
“Remediation” means any or all of the following activities to the extent
required to address the presence or Release of, or exposure to, Hazardous
Substances: (a) monitoring, investigation, assessment, treatment, cleanup,
containment, removal, mitigation, response or restoration work; (b) obtaining
any Permits or Consents of any Governmental Authority necessary to conduct any
such activity; (c) preparing and implementing any plans or studies for any such
activity; (d) obtaining a written notice (or an oral notice which is
appropriately documented or memorialized) from a Governmental Authority with
competent jurisdiction under Environmental Laws or a written opinion of a
Licensed Professional Geologist (as defined in New Hampshire RSA 310-A:118, IV),
as contemplated by the relevant Environmental Laws and in lieu of a written
notice from a Governmental Authority, that no material additional work is
required; and (e) any other activities reasonably determined by a Party to be
necessary or appropriate or required under Environmental Laws.
“Representative” means, with respect to any Person, such Person’s Affiliates,
and such Person and its Affiliates’ respective officers, directors, managers,
employees, agents, consultants and advisors (including financial advisors,
accountants and counsel).
“Represented Scheduled Employees” has the meaning set forth in Section 3.12(a).
“Represented Transferred Employees” has the meaning set forth in Section 5.8(a).
“Reserved Easements” means easements to be reserved by Seller with respect to
certain T&D Assets and associated telecommunications facilities located on the
site of the Acquired Assets, as set forth in Schedule 2.1(a), to be reserved in
the Deeds substantially in the form to be agreed to by Seller and Buyer in
accordance with Section 5.2(f).
“Restoration Cost” has the meaning set forth in Section 5.16.
“Scheduled Employees” has the meaning set forth in Section 3.12(a).
“Schedule Update” has the meaning set forth in Section 5.15.
“Selected Represented Employees” has the meaning set forth in Section 5.8(a).
“Selected Non-Represented Employees” has the meaning set forth in Section
5.8(c).
“Seller” has the meaning set forth in the preamble.
“Seller Indemnified Parties” has the meaning set forth in Section 7.4.
“Seller Marks” means any and all names, marks, trade names, trademarks and
corporate symbols and logos incorporating “PSNH,” “Public Service Company of New
Hampshire,” “Public Service of New Hampshire,” “Eversource,” “Eversource Energy”
or “Northeast Utilities,” or any word or expression similar thereto or
constituting an abbreviation or extension thereof, together with all other
names, marks, trade names, trademarks and corporate symbols and logos of Seller
or any of its Affiliates.
“Seller Required Consents” has the meaning set forth in Section 3.3.
“Seller’s Knowledge” means the actual knowledge (and not imputed or constructive
knowledge) of the individuals listed on Schedule 1.1-K, after due inquiry.
“Seller’s Pension Plan” has the meaning set forth in Section 5.8(e)(i)(B).
“Settlement Agreement” means that certain 2015 Public Service Company of New
Hampshire Restructuring and Rate Stabilization Agreement, dated as of June 10,
2015, by and among Seller, Eversource, the Office of Energy and Planning,
Designated Advocate Staff of the NHPUC, the Office of Consumer Advocate, New
Hampshire District 3 Senator Jeb Bradley, New Hampshire District 15 Senator Dan
Feltes, the City of Berlin, New Hampshire, the Union, the Conservation Law
Foundation, Inc., TransCanada Power Marketing Ltd., TransCanada Hydro Northeast
Inc., and the New Hampshire Sustainable Energy Association d/b/a NH CleanTech
Council, as amended by that certain Amendment to the 2015 Public Service Company
of New Hampshire Restructuring and Rate Stabilization Agreement, dated January
26, 2016, and the Partial Litigation Settlement Between Settling Parties and
Non-Advocate Staff, dated January 26, 2016, all as approved by NHPUC Order No.
25,920, dated July 1, 2016.
“Site” means the Real Property or Leased Real Property (as applicable) and
Improvements forming a part of, or used or usable in connection with, a
Facility. Any reference to a Site shall include, by definition, the surface and
subsurface elements, including the soils and groundwater present at such Site,
and any reference to items “at the Site” shall include all items “at, on, in,
upon, over, across, under and within” the Site.
“T&D Assets” means the transmission, distribution, communication, substation and
other assets necessary to current or future T&D Operations of Seller.
“T&D Operations” means the process of conducting and supporting the
transmission, distribution and sale of electricity.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar, including FICA), unemployment, disability, real property,
personal property, sales, use, transfer, border adjustment, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.
“Taxing Authority” means, with respect to any Tax, the Governmental Authority
(including the Internal Revenue Service) that imposes such Tax, and the agency
(if any) charged with the collection of such Tax for such Governmental
Authority.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Terminated Contracts” has the meaning set forth in Section 5.6(a).
“Third Party” means a Person that is not a Party, or an Affiliate of a Party, to
this Agreement.
“Third Party Claim” has the meaning set forth in Section 7.6(a).
“Title Commitments” has the meaning set forth in Section 2.1(a).
“Transferable Permits” has the meaning set forth in Section 2.1(d).
“Transferred Books and Records” means all books, operating records, engineering
designs, blueprints, as-built plans, specifications, procedures, studies,
reports, manuals, equipment repair records, safety records, maintenance records,
service records, supplier, contractor and subcontractor lists, pending purchase
orders, property and sales Tax Returns and related Tax records, and all
Transferred Employee Records (in each case, in the format (including electronic
format) in which such items are reasonably and practically available), in each
case, in the possession of Seller to the extent relating specifically to the
ownership or operation of the Facilities and the Acquired Assets; provided, that
“Transferred Books and Records” shall not include: (a) any files or records
relating to any employees who are not Transferred Employees, (b) files or
records relating to any Transferred Employee afforded confidential treatment
under any applicable Laws, except to the extent the affected employee consents
in writing to such disclosure to Buyer, (c) all records prepared in connection
with the sale of the Acquired Assets (and Seller’s other generation assets),
including bids received from Third Parties and analyses relating to the Acquired
Assets, (d) financial records, books of account or projections relating to the
Acquired Assets, (e) books, records or other documents of Seller or its
Affiliates related to corporate compliance matters not primarily developed for
the Acquired Assets, (f) organizational documents (including minute books) of
Seller, (g) materials, the disclosure of which would constitute a waiver of
attorney-client or attorney work product privilege, or (h) any other books and
records which Seller is prohibited from transferring to Buyer under applicable
Law and is required by applicable Law to retain.
“Transferred Employees” means the Non-Represented Transferred Employees and the
Represented Transferred Employees, collectively.
“Transferred Employee Records” means all personnel records maintained by Seller
relating to the Transferred Employees, to the extent such files contain (a)
names, addresses, dates of birth, job titles and descriptions; (b) dates of
employment; (c) compensation and benefits information; (d) resumes and job
applications; and (e) any other documents that Seller is not prohibited by Law
from delivering to Buyer. To the extent the consent of a Transferred Employee is
required under applicable Law in order for Seller to deliver a document that is
part of the Transferred Employee Records to Buyer, Seller agrees to use
commercially reasonable efforts to secure such consent.
“Transfer Taxes” means all transfer, sales, ad valorem, use, goods and services,
value added, documentary, stamp duty, gross receipts, excise, transfer and
conveyance Taxes and other similar Taxes, duties, fees or charges, together with
any interest, penalties or additions in respect thereof.
“Transition Service Cost Percentage” means one hundred ten percent (110%) during
the period of the first ninety (90) days after the Closing Date, one hundred
twenty-five percent (125%) for the next ninety (90) days, and one hundred fifty
percent (150%) thereafter.
“Transition Services Agreement” has the meaning set forth in Section 5.6(b).
“Union” means International Brotherhood of Electrical Workers, Local 1837.
“VTPUC” means the Vermont Public Utility Commission.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq.

Section 1.2    Rules of Interpretation. The following rules of interpretation
apply to this Agreement:
(a)    Unless otherwise specified, all Article, Section, Schedule and Exhibit
references in this Agreement are to the Articles and Sections of, and the
Schedules and Exhibits attached to, this Agreement. The Schedules and Exhibits
attached to this Agreement constitute a part of this Agreement and are
incorporated in this Agreement for all purposes.
(b)    Article, Section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
(c)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Unless the context of this Agreement clearly requires otherwise, (i)
words importing the masculine gender shall include the feminine and neutral
genders and vice versa and (ii) words in the singular shall include the plural
and vice versa. The words “include,” “includes,” and “including” are not
limiting and shall mean “including without limitation.” The word “or” shall not
be exclusive. The words “herein,” “hereunder,” “hereof,” “hereto” and similar
terms used in this Agreement are references to this Agreement as a whole and not
to any particular Article or Section or other portion of this Agreement in which
such words appear. For purposes of computation of periods of time, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”
(d)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may validly be taken on or by the next day that is a Business Day.
(e)    Unless the context of this Agreement clearly requires otherwise, any
reference to any Contract means such Contract as amended and in effect from time
to time in accordance with its terms and, if applicable, the terms of this
Agreement.
(f)    Unless the context of this Agreement clearly requires otherwise,
reference to any Law means such Law as amended, modified, codified, replaced or
re-enacted, in whole or in part, and in effect from time to time, including any
successor legislation thereto and all rules and regulations promulgated
thereunder.
(g)    Currency amounts referenced in this Agreement are in U.S. Dollars.
(h)    All accounting terms used but not expressly defined herein have the
meanings given to them under GAAP.
(i)    Each Party acknowledges that it and its attorneys have been given equal
opportunity to negotiate the terms and conditions of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party, or any similar rule operating against the drafter of an
agreement, shall not be applicable to the construction or interpretation of this
Agreement.

ARTICLE II    
PURCHASE AND SALE; CLOSING

Section 2.1    Purchase and Sale of Acquired Assets. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, convey and transfer to Buyer, and Buyer shall purchase, assume and
acquire from Seller, free and clear of Liens other than Permitted Liens, all of
Seller’s right, title and interest in and to (i) the ARCO Shares and (ii) all
properties, rights and assets owned by Seller constituting, or used in and
necessary for the operation of, the Facilities and the Business (collectively,
the “Acquired Assets”):
(a)    The real property, Improvements thereon, easements and other rights in
real property described in Schedule 2.1(a), but subject to the exceptions and
encumbrances set forth in the title policy commitments provided to Buyer and
described on Schedule 2.1(a) (the “Title Commitments”) and subject to the
Permitted Liens (the “Real Property”);
(b)    The leasehold interests and rights thereunder relating to real property
with respect to which Seller is lessee set forth in Schedule 2.1(b), but subject
to the exceptions and encumbrances set forth in the Title Commitments and
subject to the Permitted Liens (the “Leased Real Property”), and all leases set
forth in Schedule 2.1(b) with respect to the Leased Real Property (the “Assigned
Leases”);
(c)    The machinery, equipment, tools, furniture, boats, vehicles, Inventories
and other tangible and intangible personal property owned by Seller and located
at or in transit to the Facilities (if related solely to any of the Acquired
Assets) (including without limitation the items of personal property described
on Schedule 2.1(c)), or, in the case of intangible personal property (other than
Intellectual Property), otherwise used exclusively for the Facilities or the
other Acquired Assets, including any Prepayments and all applicable warranties
against manufacturers or vendors to the extent that such warranties are
transferable, in each case as in existence on the Effective Date, but excluding
such items disposed of by Seller in the ordinary course of business during the
Interim Period and including such additional items as may be acquired by Seller
for use in connection with the Acquired Assets in the ordinary course of
business during the Interim Period;
(d)    All Permits (including all pending applications for Permits or renewals
thereof) relating to the ownership and operation of the Facilities or the
Acquired Assets that, as of the Closing Date, are transferable by Seller to
Buyer by assignment or otherwise under applicable Law including those that are
identified as Transferable Permits on Schedule 3.5(b) or Schedule 3.11(a) (the
“Transferable Permits”); provided that Seller shall, during the Interim Period,
amend such Schedules to account for applicable changes arising during the
Interim Period, to the extent such changes are not in violation of any
applicable covenants in Section 5.5;
(e)    Excluding the Assigned Leases addressed in Section 2.1(b), but including
personal property leases (whether Seller is lessor or lessee thereunder), real
property leases with respect to which Seller is lessor thereunder and railroad
crossing licenses and side-track agreements for the benefit of Seller, (i) those
Contracts that relate to, and are material to, the ownership or operation of the
Acquired Assets or the Business and that are set forth in Schedule 2.1(e) (the
“Material Contracts”) and (ii) all other Contracts that relate exclusively to
the ownership or operation of the Acquired Assets or otherwise relate to the
operation of the Business and in either case are not, individually, or in the
aggregate, material to Business (the “Other Assigned Contracts” and, together
with the Material Contracts, the “Assigned Contracts”); provided that Seller
shall retain the rights and interests under any Assigned Contract to the extent
such rights and interests provide for indemnity and exculpation rights for
pre-Closing occurrences for which Seller remains liable under this Agreement;
and provided further, that Seller shall, during the Interim Period, amend such
Schedule to set forth any amendments to any Material Contract, or any additional
Contracts entered into during the Interim Period that are material to the
ownership or operation of the Acquired Assets, in each case that are not in
violation of any applicable covenants in Section 5.5;
(f)    All Transferred Books and Records, subject to the right of Seller to
retain copies for its use to the extent and subject to the conditions set forth
herein;
(g)    All Intellectual Property that is owned by Seller and primarily used in
connection with the operation of the Facilities set forth in Schedule 2.1(g)
(the “Assigned Intellectual Property”);
(h)    Subject to Section 2.2(f), the rights of Seller to the use of the names
of the Facilities set forth in Schedule 1;
(i)    Those Environmental Attributes set forth in Schedule 2.1(i), excluding
such Environmental Attributes or portions thereof disposed of by Seller in the
ordinary course of business during the Interim Period and including such
additional Environmental Attributes as may be acquired by Seller for use in the
operation of the Facilities in the ordinary course of business during the
Interim Period; and
(j)    All rights of Seller in and to any claims, causes of action, rights of
recovery, rights of set-off, rights of refund and similar rights against a Third
Party relating to any Assumed Liability, but excluding any such rights of Seller
in, to or under any insurance policies of Seller or any insurance proceeds
therefrom.
For avoidance of doubt, the terms “Acquired Assets” and “Facilities” as used in
this Agreement shall not include any properties, rights, assets or facilities of
ARCO.

Section 2.2    Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Buyer expressly understands and agrees that it is not purchasing or
acquiring, and Seller is not selling, assigning or transferring, any properties,
rights or assets of Seller other than the Acquired Assets, and all such other
properties, rights and assets shall be excluded from the Acquired Assets
(collectively, the “Excluded Assets”). The Excluded Assets to be retained by
Seller include all of Seller’s right, title and interest in and to the following
properties, rights and assets:
(a)    As identified on Schedule 2.2(a) or in the Asset Demarcation Agreement,
the real and personal property comprising or constituting any or all of the T&D
Assets (whether or not regarded as a “transmission,” “distribution” or
“generation” asset for regulatory or accounting purposes), including all
electric power, communications and telecommunications underground and
aboveground lines, switchyard facilities, substation facilities, support
equipment and other Improvements, the Reserved Easements, and all Permits and
Contracts, to the extent they relate to the T&D Assets, and those certain assets
and facilities identified for use or used by Seller or others pursuant to an
agreement or agreements with Seller for telecommunications purposes;
(b)    The real property and Improvements thereon described in Schedule 2.2(b);
(c)    Except for Prepayments, (i) all Cash, accounts receivable, notes
receivable, checkbooks and canceled checks, bank accounts and deposits,
commercial paper, certificates of deposit, securities, and property or income
Tax receivables, and (ii) any other Tax refunds, credits, prepayments or other
rights to payment related to the Acquired Assets to the extent allocable to a
period ending on or before the Closing Date;
(d)    All Contracts of Seller other than the Assigned Contracts and Assigned
Leases;
(e)    All Permits of Seller other than the Transferable Permits;
(f)    All Intellectual Property including all Seller Marks other than the
Assigned Intellectual Property;
(g)    Duplicate copies of all Transferred Books and Records (to the extent and
subject to the conditions set forth herein), and all other records of Seller
other than the Transferred Books and Records, including corporate seals,
organizational documents, minute books, stock books, Tax Returns, financial
records, books of account and other corporate records of Seller, and all
employee-related or employee benefit-related files or records other than the
Transferred Employee Records;
(h)    All insurance policies of Seller and insurance proceeds therefrom;
(i)    All rights of Seller in and to any claims, causes of action, rights of
recovery, rights of set-off, rights of refund and similar rights against a Third
Party relating to any period through the Closing or otherwise relating to any
Excluded Liability, but excluding any such rights of Seller to the extent
relating to an Assumed Liability;
(j)    All of Seller’s rights arising from or associated with any Contract or
arrangement representing an intercompany transaction, agreement or arrangement
between Seller and an Affiliate of Seller, whether or not such transaction,
agreement or arrangement relates to the provisions of goods or services, payment
arrangements, intercompany charges or balances or the like, including, but not
limited to, the Terminated Contracts (“Intercompany Arrangements”), other than
those Assigned Contracts set forth on Schedule 2.2(j);
(k)    All Employee Benefit Plans and trusts or other assets attributable
thereto;
(l)    All assets of Seller related to its ownership, construction and operation
of a portfolio of thermal electric generation assets and related facilities,
together with fuel inventories, and including generating, selling, transmitting
and delivering electric energy, capacity, ancillary services and Environmental
Attributes from the generation assets to the interconnection point set forth in
the respective Interconnection Agreements; and
(m)    The rights that accrue or will accrue to Seller under this Agreement and
the Related Agreements.

Section 2.3    Assumption of Assumed Liabilities. On the terms and subject to
the conditions set forth in this Agreement, from and after the Closing, Buyer
shall assume and shall satisfy, perform or discharge when due only those
Liabilities of Seller expressly provided for herein in respect of, or otherwise
arising from the operation of the Business or the ownership, operation or use of
the Acquired Assets, other than the Excluded Liabilities (the “Assumed
Liabilities”) as follows:
(a)    All Environmental Liabilities, excluding the Excluded Environmental
Liabilities, but only to the extent that such Excluded Environmental Liabilities
are subject to indemnification by Seller pursuant to Section 7.5(f), after which
they shall become an Assumed Liability;
(b)    Except as set forth in Section 2.4(c), all Liabilities under (i) the
Assigned Contracts (including the Androscoggin River Headwaters Benefits
Agreement, dated June 1, 1983, by and among Androscoggin Reservoir Company,
Union Water Power Company, International Paper Company, Rumford Falls Power
Company, James River Corporation, and Seller), the Assigned Leases, the
Transferable Permits, in each case in accordance in its terms, (ii) the Assigned
Intellectual Property, to the extent set forth on Schedule 2.1(g), and (iii) the
Contracts, commitments and Transferable Permits entered into by Seller with
respect to the Acquired Assets during the Interim Period consistent with Section
5.5, including, without limitation, commitments and agreements with respect to
capital expenditures or Liabilities for real or personal property Taxes on any
of the Acquired Assets (or, to the extent such agreements do not allocate such
Tax liability between the Acquired Assets and the Excluded Assets, all Tax
liability under such agreements entered into by Seller and any local
government);
(c)     All Liabilities (i) for any compensation, benefits, employment Taxes,
workers compensation benefits and other similar Liabilities in respect of the
Transferred Employees (including under the Generation CBA, any Employee Benefit
Plan of Buyer, or any other agreement, plan, practice, policy, instrument or
document relating to any of the Transferred Employees) to the extent arising or
accruing on or after the Closing Date, but not including any Liabilities arising
out of the Memorandum of Agreement to the Generation CBA dated September 7,
2017, (ii) relating to the Transferred Employees which Buyer has assumed or for
which Buyer is otherwise responsible under Section 5.8, and (iii) in respect of
any discrimination, wrongful discharge, unfair labor practice or similar Claim
under applicable employment Laws by any Transferred Employee arising out of or
relating to acts or omissions occurring on or after the Closing Date;
(d)    All Liabilities for (i) Taxes (including, with respect to property Taxes,
payments in addition to or in lieu of Taxes, but not including the Property Tax
Stabilization Payments) relating to the ownership, operation, sale or use of the
Facilities, the Acquired Assets or the Assumed Liabilities on or after the
Closing Date and (ii) Taxes for which Buyer is liable pursuant to Section 2.7,
Section 5.12 and Section 5.13; and
(e)    All other Liabilities expressly allocated to Buyer in this Agreement or
in any of the Related Agreements.

Section 2.4    Excluded Liabilities. Except for the Assumed Liabilities, Buyer
shall not assume or be responsible for the performance of any Liabilities of
Seller including, without limitation, any of the following Liabilities
(collectively, the “Excluded Liabilities”):
(a)    Any Liability of Seller in respect of or otherwise arising from the
operation or use of the Excluded Assets;
(b)    Any Liability of Seller arising from the making or performance of this
Agreement or a Related Agreement or the transactions contemplated hereby or
thereby;
(c)    Any Liability of Seller under the Assigned Contracts or Assigned Leases
(i) in respect of payment obligations for goods delivered or services rendered
prior to the Closing Date or (ii) relating to a breach or default by Seller of
any of its obligations thereunder occurring prior to the Closing Date,
regardless of whether such Liability arises or is discovered on or after the
Closing Date;
(d)    Except for those Assumed Liabilities set forth in Section 2.3(c), any
Liability of Seller (i) for any compensation, benefits, employment Taxes,
workers compensation benefits and other similar Liabilities in respect of the
Transferred Employees (including under the Generation CBA, any Employee Benefit
Plan of Seller, or any other agreement, plan, practice, policy, instrument or
document relating to any of the Transferred Employees) to the extent arising or
accruing prior to the Closing Date, (ii) relating to the Transferred Employees
for which Seller is responsible under Section 5.8, or (iii) in respect of any
discrimination, wrongful discharge, unfair labor practice or similar Claim under
applicable employment Laws by any Transferred Employee arising out of or
relating to acts or omissions occurring prior to the Closing Date;
(e)    Any Liability of Seller arising from or associated with any Intercompany
Arrangement, other than Liabilities under those Assigned Contracts set forth on
Schedule 2.2(j);
(f)    Any Liability of Seller for any fines or penalties imposed by a
Governmental Authority resulting from (i) any investigation or proceeding
pending prior to the Closing Date or (ii) illegal acts or willful misconduct of
Seller prior to the Closing Date;
(g)    Any Liability for Taxes (including, with respect to property Taxes,
payments in addition to or in lieu of Taxes and the Property Tax Stabilization
Payments) relating to the ownership, operation, sale or use of the Acquired
Assets prior to the Closing, except those Taxes for which Buyer is liable
pursuant to Section 2.7, Section 5.12 and Section 5.13;
(h)    (i) any Environmental Liability to the extent such Environmental
Liability arises out of or relates to any Governmental Authority’s allegation
and investigation of any violations of Environmental Laws by Seller, and (ii)
any Liability relating to the treatment, disposal, storage, discharge, or
Release of Hazardous Substances that were generated at the Sites through
ownership or operation prior to the Closing Date, including relating to
recycling or the arrangement for such activities at, or the transportation to,
any Offsite Disposal Facility by Seller, prior to the Closing Date (such
liabilities, the “Excluded Environmental Liabilities”). For the avoidance of
doubt, it is the intention of the Parties that this Section 2.4(h) shall
exclusively define those Environmental Liabilities constituting Excluded
Liabilities hereunder, and that no other provision of this Section 2.4 shall be
construed to include any Environmental Liabilities; and
(i)    Any Liability of Seller in respect of accounts payable or accrued
expenses.

Section 2.5    Purchase Price. In consideration for Seller’s sale, assignment
and transfer of the Acquired Assets to Buyer, at the Closing, Buyer shall (i)
pay to Seller an aggregate amount equal to Eighty-Three Million Dollars
($83,000,000) (the “Base Purchase Price”) plus or minus amounts to account for
(a) the Estimated Purchase Price Adjustment to be made as of the Closing under
Section 2.6(a) and Section 2.6(b), and (b) the prorations to be made as of the
Closing under Section 2.7 (the Base Purchase Price, as so adjusted, shall be
referred to herein as the “Closing Purchase Price”), and (ii) assume the Assumed
Liabilities. The Closing Purchase Price shall be payable in cash by wire
transfer to Seller in accordance with written instructions of Seller given to
Buyer at least three (3) Business Days prior to the Closing. Following the
Closing, the Closing Purchase Price shall be subject to adjustment pursuant to
Section 2.6(c) and Section 2.7(b), and the Closing Purchase Price, as so
adjusted pursuant to such Sections, shall be herein referred to as the “Purchase
Price.”

Section 2.6    Certain Adjustments to Base Purchase Price. At the Closing, the
Base Purchase Price shall be adjusted as set forth in Section 2.6(a) and Section
2.6(b), and the Closing Purchase Price shall be subject to adjustment following
the Closing as set forth in Section 2.6(c).
(a)    Determination of Adjustment. The Base Purchase Price shall be increased
to account for the following items:
(i)    The lesser of net book value of all Inventory held by Seller with respect
to the Facilities as of the Closing Date and Three Hundred Ten Thousand Dollars
($310,000);
(ii)    Any Permitted Capital Expenditures paid by Seller during the Interim
Period; and
(iii)    Subject to, and without limiting, Seller’s obligations in Section 5.5
to operate and maintain the Acquired Assets in the ordinary course of business
consistent with Good Utility Practice, any operations and maintenance expenses
paid for by Seller during the Interim Period that Seller would not have actually
paid for but for Buyer’s written request.
(b)    Estimated Purchase Price Adjustment. At least five (5) Business Days
prior to the Closing Date, Seller shall prepare and deliver to Buyer a statement
(the “Estimated Closing Statement”) setting forth in reasonable detail Seller’s
good faith estimate of the net amount of all adjustments to the Base Purchase
Price required by Section 2.6(a) (the “Estimated Purchase Price Adjustment”),
together with reasonable supporting material regarding the computation thereof.
In calculating the Closing Purchase Price pursuant to Section 2.5, the Base
Purchase Price will be increased to reflect the Estimated Proration Adjustment
Amount.
(c)    Post-Closing Adjustment.
(i)    Within sixty (60) days following the Closing Date, Seller shall prepare
and deliver to Buyer a statement (the “Closing Statement”) that shall set forth
in reasonable detail Seller’s calculation of the net amount of all adjustments
to the Base Purchase Price required by Section 2.6(a) taking into account actual
data (the “Purchase Price Adjustment”), together with reasonable supporting
material regarding the computation thereof. Buyer shall have thirty (30) days to
review the Closing Statement following receipt thereof. On or before the end of
such 30-day review period, Buyer may object to the Closing Statement by written
notice to Seller (the “Objection Notice”), setting forth Buyer’s specific
objections to the calculation of the Purchase Price Adjustment. Such Objection
Notice shall specify those items or amounts with which Buyer disagrees, together
with a detailed written explanation of the reasons for disagreement with each
such item or amount (and reasonable supporting material therefor), and shall set
forth Buyer’s calculation of the Purchase Price Adjustment based on such
objections. To the extent not set forth in a timely-delivered Objection Notice,
Buyer shall be deemed to have agreed with Seller’s calculation of all other
items and amounts contained in the Closing Statement and neither party may
thereafter dispute any item or amount not set forth in such Objection Notice. If
Buyer does not timely deliver any Objection Notice, Buyer shall be deemed to
have agreed with and accepted Seller’s calculation of the Purchase Price
Adjustment, and the Closing Statement shall be final and binding on the Parties
as of the end of Buyer’s 30-day review period.
(ii)    If Buyer timely delivers an Objection Notice to Seller, Buyer and Seller
shall, during the thirty (30) day period following such delivery (or any
mutually agreed extension thereof), use their commercially reasonable efforts to
negotiate and reach agreement on the disputed items and amounts in order to
determine the amount of the Purchase Price Adjustment. If, at the end of such
period (or any mutually agreed extension thereof), the Parties are unable to
resolve their disagreements, they shall jointly retain and refer their
disagreements to a nationally recognized independent accounting firm selected by
Seller (the “Independent Accountant”). The Parties shall instruct the
Independent Accountant to promptly review this Section 2.6 and to determine
solely with respect to the disputed items and amounts so submitted whether and
to what extent, if any, the Purchase Price Adjustment set forth in the Closing
Statement requires adjustment. The Independent Accountant shall base its
determination solely on written submissions by Buyer and Seller. As promptly as
practicable, but in no event later than thirty (30) days after its retention,
the Independent Accountant shall deliver to Buyer and Seller a report which sets
forth its resolution of the disputed items and amounts and its calculation of
the Purchase Price Adjustment; provided that the Independent Accountant may not
assign a value to any item greater than the greatest value for such item claimed
by either Party or less than the smallest value for such item claimed by either
Party. The decision of the Independent Accountant shall be final and binding on
the Parties. The costs and expenses of the Independent Accountant shall be
allocated between the Parties based upon the percentage which the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party, as determined by the Independent Accountant. The
Parties agree to execute, if requested by the Independent Accountant, a
reasonable engagement letter, including customary indemnities in favor of the
Independent Accountant. The Parties shall cooperate and shall furnish each other
and, if applicable, the Independent Accountant, with such documents and other
records that may be reasonably requested in connection with the preparation,
review and final determination of the Closing Statement and Purchase Price
Adjustment and the other matters addressed in this Section 2.6.
(iii)    For purposes of this Section 2.6(c), “Final Purchase Price Adjustment”
means the Purchase Price Adjustment:
(A)    As shown in the Closing Statement delivered by Seller to Buyer pursuant
to Section 2.6(c)(i), if no Objection Notice with respect thereto is timely
delivered by Buyer to Seller pursuant to Section 2.6(c)(i); or
(B)    If an Objection Notice is so delivered, (x) as agreed by the Parties
pursuant to Section 2.6(c)(ii) or (y) in the absence of such agreement, as shown
in the Independent Accountant’s report delivered pursuant to Section 2.6(c)(ii).
(iv)    Within three (3) Business Days after the Final Purchase Price Adjustment
has been finally determined pursuant to this Section 2.6(c):
(A)    If the Final Purchase Price Adjustment is less than the Estimated
Purchase Price Adjustment, Seller shall pay to Buyer an amount equal to (x) the
Estimated Purchase Price Adjustment minus (y) the Final Purchase Price
Adjustment; and
(B)    If the Final Purchase Price Adjustment is greater than the Estimated
Purchase Price Adjustment, Buyer shall pay to Seller an amount equal to (x) the
Final Purchase Price Adjustment minus (y) the Estimated Purchase Price
Adjustment.
Any payment required to be made by a Party pursuant to this Section 2.6(c)(iv)
shall be made to the other Party by wire transfer of immediately available funds
to the account designated in writing by such other Party.

Section 2.7    Proration.
(a)    Buyer and Seller agree that all of the items (including any Prepayments
with respect to such items) normally prorated in a sale of assets of the type
contemplated by this Agreement, including those listed below, relating to the
ownership and operation of the Acquired Assets (collectively, the “Prorated
Items”), shall be prorated on a daily basis as of the Closing Date in accordance
with this Section 2.7, with Seller liable to the extent such items relate to any
period prior to the Closing Date, and Buyer liable to the extent such items
relate to periods on and after the Closing Date:
(i)    Personal property, real property, occupancy and water Taxes, assessments
and other charges, if any, on or associated with the Acquired Assets;
(ii)    Rent, Taxes and other items payable by or to Seller under any of the
Assigned Contracts or Assigned Leases;
(iii)    Any Permit, license, registration or other fees with respect to any
Transferable Permit associated with the Acquired Assets;
(iv)    Sewer rents and charges for water, telephone, electricity and other
utilities; and
(v)    Revenues associated with the Environmental Attributes set forth in
Schedule 2.1(i).
(b)    At least five (5) Business Days prior to the Closing Date, Seller will
deliver to Buyer a worksheet setting forth in reasonable detail (i) Seller’s
good faith reasonable estimate of the Prorated Amount for each Prorated Item
(with respect to each Prorated Item, the “Estimated Prorated Amount”), together
with reasonable supporting material regarding such estimate, and (ii) the
calculation of the net amount of the Estimated Prorated Amounts (the “Estimated
Proration Adjustment Amount”). In the event that, with respect to any Prorated
Item, actual figures are not available as of the time of the calculation of the
Estimated Prorated Amount, the Estimated Prorated Amount for such Prorated Item
shall be a good faith reasonable estimate based upon the actual fee, cost or
amount of the Prorated Item for the most recent preceding year (or appropriate
period) for which an actual fee, cost or amount paid is available. In
calculating the Closing Purchase Price pursuant to Section 2.5, the Base
Purchase Price will be adjusted appropriately to reflect the Estimated Proration
Adjustment Amount.
(c)    When the actual Prorated Amount with respect to any Prorated Item (the
“Actual Prorated Amount”) becomes available to either Party, it shall promptly
(and in any event within ninety (90) days following Closing) notify the other
Party of such Prorated Item and Actual Prorated Amount, together with reasonable
detail and supporting material regarding the computation thereof. For any
Prorated Item with respect to which the Estimated Prorated Amount is not equal
to the Actual Prorated Amount, upon the request of either Seller or Buyer, made
within thirty (30) days of the date when such Actual Prorated Amount became
available to such Party (or such Party received notice of such Actual Prorated
Amount from the other Party, as applicable), the Parties shall agree on an
adjustment to account for the difference between the Estimated Prorated Amount
and the Actual Prorated Amount for such Prorated Item. All disputes between
Seller and Buyer respecting any such requested adjustments that are not resolved
by mutual agreement within sixty (60) days following the end of the foregoing
ninety (90) day notice period shall be referred by the Parties to the
Independent Accountant, who shall resolve such disputes and determine such final
adjustment substantially in accordance with the procedures set forth in Section
2.6(c)(ii), applied mutatis mutandis. Any adjustment payment to be made by Buyer
or Seller, as applicable, to the other Party pursuant to this Section 2.7(c)
shall be paid within ten (10) days following the Parties’ agreement (or the
Independent Accountant’s determination) with respect thereto by wire transfer of
immediately available funds to the account designated in writing by such other
Party. The Parties agree to cooperate and furnish each other with such documents
and other records that may be reasonably requested in order to confirm all
adjustment and proration calculations made pursuant to this Section 2.7.

Section 2.8    Allocation of Purchase Price.
(a)    Buyer and Seller shall agree upon an allocation among the Acquired Assets
of the sum of the Purchase Price and the Assumed Liabilities consistent with
Section 1060 of the Code and the Treasury Regulations thereunder on or before
the Closing Date (or any mutually agreed extension thereof). Each of Buyer and
Seller agrees to file Internal Revenue Service Form 8594 and all federal, state,
local and foreign Tax Returns, and to report the transactions contemplated by
this Agreement and the Related Agreements for federal income Tax and all other
Tax purposes, in a manner consistent with the allocation determined pursuant to
this Section 2.8 (as revised to take into account subsequent adjustments to the
Purchase Price, including adjustments to the Purchase Price pursuant to Section
2.6 and Section 2.7 and any indemnification payment treated as an adjustment to
the Purchase Price pursuant to Section 7.7, as mutually agreed upon by the
Parties and in accordance with the provisions of the Code and the Treasury
Regulations thereunder). Each of Buyer and Seller agrees to provide the other
promptly with any other information required to complete Form 8594. Each of
Buyer and Seller shall notify and provide the other with reasonable assistance
in the event of an examination, audit or other proceeding regarding the agreed
upon allocation of the Purchase Price.
(b)    In compliance with the Settlement Agreement’s requirement to fairly
allocate among individual assets the sale price of any assets that are sold as a
group, the Parties acknowledge and agree that the portion of the Purchase Price
allocable to each Facility and to the ARCO Shares for purposes of the ARCO ROFR
is as set forth on Schedule 2.8(b).

Section 2.9    Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Seller, 780 N. Commercial Street, Manchester,
New Hampshire 03105-0330, beginning at 10:00 a.m. local time, on the third (3rd)
Business Day following the date on which all of the conditions set forth in
ARTICLE VI have either been satisfied or expressly waived by the Party for whose
benefit such condition exists (other than conditions which, by their nature, are
to be satisfied at Closing, but subject to the satisfaction or waiver of those
conditions), or at such other time, date or place as the Parties may mutually
agree. The date of Closing is hereinafter called the “Closing Date.” The Closing
shall be effective for all purposes herein as of 12:01 a.m. Eastern time on the
Closing Date.

Section 2.10    Deliveries by Seller at Closing. At Closing, Seller shall
deliver the following to Buyer, duly executed and properly acknowledged, if
appropriate:
(a)    With respect to each parcel of Real Property, a deed conveying such
parcel to Buyer, substantially in the form to be agreed to by Seller and Buyer
in accordance with Section 5.2(f) and otherwise in a form suitable for recording
(each, a “Deed”);
(b)    With respect to each Assigned Lease, an assignment and assumption of
lease, substantially in the form to be agreed to by Seller and Buyer in
accordance with Section 5.2(f) and otherwise in a form suitable for recording,
if necessary (each, an “Assignment and Assumption of Lease”);
(c)    A bill of sale transferring the tangible personal property included in
the Acquired Assets to Buyer, substantially in the form to be agreed to by
Seller and Buyer in accordance with Section 5.2(f) (the “Bill of Sale”);
(d)    An assignment and assumption agreement pursuant to which Seller shall
assign certain rights, liabilities and obligations to Buyer and Buyer shall
assume the Assumed Liabilities, substantially in the form to be agreed to by
Seller and Buyer in accordance with Section 5.2(f) (the “Assignment and
Assumption Agreement”);
(e)    An agreement between the Parties evidencing their agreement as to the
demarcation of ownership with respect to certain assets not situated wholly on
real property owned, or to be owned, by either Seller or Buyer, as applicable,
substantially in the form to be agreed to by Seller and Buyer in accordance with
Section 5.2(f) (the “Asset Demarcation Agreement”);
(f)    With respect to each Facility, an agreement between the Parties
respecting the interconnection of such Facility with Seller’s transmission
system, substantially in the applicable forms to be agreed to by Seller and
Buyer in accordance with Section 5.2(f) (together, the “Interconnection
Agreements”);
(g)    A release of the Acquired Assets from the Lien imposed by the Mortgage
Indenture, substantially in the form to be agreed to by Seller and Buyer in
accordance with Section 5.2(f) (the “Release of Mortgage Indenture”);
(h)    The Easements;
(i)    If requested by Buyer, the Transition Services Agreement;
(j)    Stock certificates evidencing the ARCO Shares, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank;
(k)    Certificates of title for the vehicles and boats which are part of the
Acquired Assets;
(l)    Copies of all Seller Required Consents;
(m)    Seller’s Transfer Tax Declarations of Consideration required under New
Hampshire RSA 78-B:10 and New Hampshire Department of Revenue Administration
rules (Forms CD-57-S);
(n)    A certification of non-foreign status, pursuant to Treasury Regulations
Section 1.1445-2(b)(2), with respect to Seller;
(o)    The officer’s certificate of Seller required by Section 6.1(c);
(p)    A certificate of existence and good standing with respect to Seller, as
of a recent date, issued by the secretary of state or other appropriate
Governmental Authority of the jurisdiction of Seller’s organization, and
certificates of good standing and qualification or authorization to do business
(or the equivalent certificates) with respect to Seller, each as of a recent
date, issued by the secretary of state or similar Governmental Authority in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary;
(q)    A copy, certified by the Secretary or an Assistant Secretary of Seller,
of corporate resolutions authorizing the execution and delivery of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby;
(r)    A certificate of the Secretary or an Assistant Secretary of Seller which
shall identify by name and title and bear the signature of the officers of
Seller authorized to execute and deliver this Agreement and the Related
Agreements; and
(s)    All such other instruments or documents as Buyer and its counsel may
reasonably request in order to give effect to the transfer of the Acquired
Assets as contemplated hereby or to otherwise facilitate the transactions
contemplated by this Agreement and the Related Agreements; provided, however,
that this Section 2.10(s) shall not require Seller to prepare or obtain any
surveys relating to the Real Property or Leased Real Property other than those
previously provided to Buyer.

Section 2.11    Deliveries by Buyer at Closing. At Closing, Buyer shall deliver
to Seller, duly executed and properly acknowledged, if appropriate:
(a)    The Closing Purchase Price in accordance with Section 2.5;
(b)    The Assignment and Assumption of Lease respecting each Assigned Lease;
(c)    The Bill of Sale;
(d)    The Assignment and Assumption Agreement;
(e)    The Asset Demarcation Agreement;
(f)    The Interconnection Agreements;
(g)    The Easements;
(h)    If requested by Buyer, the Transition Services Agreement;
(i)    Copies of all Buyer Required Consents;
(j)    Evidence of Buyer’s membership in NEPOOL;
(k)    Buyer’s Transfer Tax Declarations of Consideration required under New
Hampshire RSA 78-B:10 and New Hampshire Department of Revenue Administration
rules (Forms CD-57-P) and Inventory of Property Transfer Forms (Forms PA-34);
(l)    All applicable exemption certificates with respect to Taxes that would
otherwise be imposed with respect to the transactions contemplated by this
Agreement;
(m)    The officer’s certificate of Buyer required by Section 6.2(c);
(n)    A certificate of existence and good standing with respect to Buyer, as of
a recent date, issued by the secretary of state or other appropriate
Governmental Authority of the jurisdiction of Buyer’s organization, and
certificates of good standing and qualification or authorization to do business
(or the equivalent certificates) with respect to Buyer, each as of a recent
date, issued by the secretary of state or similar Governmental Authority in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary;
(o)    A copy, certified by the Secretary or an Assistant Secretary of Buyer, of
resolutions authorizing the execution and delivery of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby;
(p)    A certificate of the Secretary or an Assistant Secretary of Buyer which
shall identify by name and title and bear the signature of the officers of
Seller authorized to execute and deliver this Agreement and the Related
Agreements; and
(q)    All such other instruments or documents as Seller and its counsel may
reasonably request in order to give effect to the transfer of the Acquired
Assets or the assumption of the Assumed Liabilities as contemplated hereby or to
otherwise facilitate the transactions contemplated by this Agreement and the
Related Agreements.

ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer that the statements contained in this
ARTICLE III are true and correct as of the Effective Date and as of the Closing
Date, except as set forth in the Schedules.

Section 3.1    Organization and Existence. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
New Hampshire. Seller is duly qualified or authorized to do business in each
other jurisdiction in which the ownership or operation of the Acquired Assets
make such qualification or authorization necessary, except in those
jurisdictions where the failure to be so duly qualified or authorized would not
have a Material Adverse Effect.

Section 3.2    Authority and Enforceability. Seller has the corporate power and
authority to execute and deliver this Agreement and the Related Agreements to
which it is a party and, subject to receipt of the Seller Required Consents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. All corporate actions or
proceedings to be taken by or on the part of Seller to authorize and permit the
due execution and valid delivery by Seller of this Agreement and the Related
Agreements to which it is a party, the performance by Seller of its obligations
hereunder and thereunder, and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly and properly taken. This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery by Buyer and receipt of the Seller
Required Consents, constitutes the valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws relating to creditors’ rights
generally and general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law. When each Related Agreement to
which Seller is a party has been duly executed and delivered by Seller, assuming
the due authorization, execution and delivery by each other party thereto and
receipt of the Seller Required Consents, such Related Agreement will constitute
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws relating to creditors’ rights generally and general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.

Section 3.3    No Conflicts; Consents and Approvals. Assuming all of the
Consents of the Governmental Authorities and other Persons set forth on Schedule
3.3 (the “Seller Required Consents”) have been obtained, and assuming the truth
and accuracy of Buyer’s representations and warranties set forth herein, the
execution and delivery by Seller of this Agreement and the Related Agreements to
which it is or will be a party do not and will not, the performance by Seller of
its obligations hereunder and thereunder will not, and the consummation of the
transactions contemplated hereby and thereby will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Seller;
(b)    (i) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, or create in any Person the right to accelerate,
terminate, modify, revoke, suspend or cancel (with or without giving of notice,
the lapse of time or both), any material Contract to which Seller is bound or to
which any of the Acquired Assets is subject, (ii) conflict with or result in a
violation or breach of any Law, Order or Permit to which Seller or any of the
Acquired Assets is subject, or (iii) require the Consent of any Governmental
Authority under any applicable Law; or
(c)    result in the imposition or creation of any Lien on any Acquired Asset,
other than any Permitted Lien.

Section 3.4    Legal Proceedings. Except as set forth on Schedule 3.4, there is
no Claim pending or, to Seller’s Knowledge, threatened against Seller (a) that
relates to any Facility or any of the Acquired Assets or that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, or (b) that, as of the Effective Date, seeks an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated hereby. Except as set forth on Schedule 3.4, neither
Seller (to the extent relating to the Acquired Assets or the Business) nor any
of the Acquired Assets are bound by any Order (other than any Order of general
applicability). As of the Effective Date, Seller is not subject to any Order
that prohibits the consummation of the transactions contemplated by this
Agreement. None of the representations and warranties set forth in this Section
3.4 shall be deemed to relate to (i) Tax matters, which are addressed in Section
3.10, (ii) environmental matters, which are addressed in Section 3.11, (iii)
employment and labor matters, which are addressed in Section 3.12, or (iv)
employee benefits matters, which are addressed in Section 3.13.

Section 3.5    Compliance with Laws; Permits.
(a)    Except as set forth on Schedule 3.5(a), Seller is in compliance in all
material respects with all Laws applicable to the Acquired Assets and Seller’s
ownership and operation thereof.
(b)    Schedule 3.5(b) lists all Permits (other than Environmental Permits) that
are material to the ownership and operation of the Acquired Assets, and
identifies those material Permits that are Transferable Permits. The Permits
listed in Schedule 3.5(b) are in full force and effect. Seller is in compliance
in all material respects with the terms of all Permits listed in Schedule
3.5(b).
(c)    None of the representations and warranties set forth in this Section 3.5
shall be deemed to relate to (i) Tax matters, which are addressed in Section
3.10, (ii) environmental matters, which are addressed in Section 3.11, (iii)
employment and labor matters, which are addressed in Section 3.12, or (iv)
employee benefits matters, which are addressed in Section 3.13.

Section 3.6    Title to Acquired Assets. Except for Permitted Liens, Seller has
valid title to the Real Property, and leasehold interests in the Leased Real
Property, free and clear of Liens other than Permitted Liens. Seller has valid
title to, valid leasehold interests in or valid licenses or rights to use all
other Acquired Assets, free and clear of Liens other than Permitted Liens.

Section 3.7    Assets Used in Operation of the Facilities. Except as set forth
in Schedule 3.7, (a) the Acquired Assets include all of the material assets and
properties that are used by Seller in the operation of the Facilities and
necessary for the operation of the Business, and (b) all Acquired Assets that
constitute tangible personal property are currently located at (or are in
transit to) the Facilities and no such Acquired Assets intended for the
Facilities are being held by Third Parties.

Section 3.8    Material Contracts.
(a)    Except (i) as listed in Schedule 2.1(b) or Schedule 2.1(e), (ii) for
Contracts that will expire or be fully performed prior to the Closing Date,
(iii) for Contracts that can be terminated upon sixty (60) days’ or less notice
without liability, and (iv) for Contracts entered into in the ordinary course of
business that will not by their terms extend more than two (2) years beyond the
Closing Date and whose payment obligations do not exceed Three Hundred Thousand
Dollars ($300,000) individually or One Million Dollars ($1,000,000) in the
aggregate, Seller is not a party to any Contract that is material to the
ownership or operation of the Acquired Assets as owned and operated by Seller on
the Effective Date.
(b)    Except as described in Schedule 3.8(b), and assuming all Seller Required
Consents required in connection with each Material Contract are obtained prior
to Closing, (i) each Material Contract (except to the extent such Material
Contract terminates or expires after the Effective Date in accordance with its
terms) is in full force and effect and is a valid and binding obligation of
Seller and, to Seller’s Knowledge, of the other parties thereto, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether considered in a proceeding in equity or at
law, (ii) neither Seller nor, to Seller’s Knowledge, any other party thereto, is
in violation of or default under any Material Contract, and (iii) each Material
Contract may be assigned to Buyer pursuant to this Agreement without breaching
the terms thereof or resulting in the forfeiture or impairment of any material
rights thereunder. No Material Contract has been terminated, repudiated,
rescinded, amended or modified and, to Seller’s Knowledge, no such termination,
repudiation, rescission, amendment or modification is contemplated.

Section 3.9    Insurance. The Acquired Assets are insured to the extent
specified under the material insurance policies listed on Schedule 3.9. No
written notice of cancellation or termination has been received by Seller with
respect to any such policy that has not been replaced on substantially similar
terms prior to the date of such cancellation or termination. Schedule 3.9 sets
forth a list of all pending claims that have been made under any such policy
with respect to the Acquired Assets. Except as described in Schedule 3.9, Seller
has not been refused any material insurance with respect to the Acquired Assets,
nor has coverage with respect to the Acquired Assets been limited in any
material respect by any insurance carrier to which Seller has applied for any
such insurance or with which it has carried insurance, in each case, during the
twelve (12) months ending on the Effective Date.

Section 3.10    Taxes. Seller has filed all Tax Returns that it was required to
file with respect to the Acquired Assets and has paid all Taxes that have become
due as indicated thereon (except where Seller is contesting such Taxes in good
faith by appropriate proceedings), where the failure to so file or pay would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect or result in any Liability to Buyer. There is no unpaid Tax due
and payable that would reasonably be expected to result in a Material Adverse
Effect or for which Buyer could become liable. Except as set forth on Schedule
3.10, there is no audit or other Claim now pending with respect to any material
Tax respecting the Acquired Assets. Notwithstanding any other provision of this
Agreement to the contrary, this Section 3.10 contains the sole and exclusive
representations and warranties of Seller relating to Tax matters.

Section 3.11    Environmental Matters.
(a)    Schedule 3.11(a) lists all Environmental Permits that are material to the
ownership and operation of the Acquired Assets, and identifies those material
Environmental Permits that are Transferable Permits. Except as set forth on
Schedule 3.11(a), the Environmental Permits listed in Schedule 3.11(a) are in
full force and effect.
(b)    Except as disclosed on Schedule 3.11(b), during the past five (5) years,
with respect to the Acquired Assets: (i) Seller has not received any written
notice from any Governmental Authority that it is not in compliance with
Environmental Laws or that it failed to obtain material Environmental Permits;
(ii) Seller has not received any written notice from any Governmental Authority
that any Acquired Asset is listed under the Comprehensive Environmental
Response, Compensation Liability Information Systems or any similar state list;
(iii) Seller has not received written notice from any Person alleging Liability
for any Environmental Claims and no Environmental Claims are pending or, to
Seller’s Knowledge, threatened, against Seller by any Governmental Authority or
third party under any Environmental Laws; and (iv) Seller was not required by
any applicable Environmental Laws to place any use or activities restrictions or
any institutional controls on any Acquired Assets. Except as disclosed on
Schedule 3.11(b), with respect to the Acquired Assets, there has been no
occurrence of any the events described in clauses (i) – (iv) of the previous
sentence at any time during Seller’s ownership of the Acquired Assets which are
not finally resolved or satisfied. Except as described in Schedule 3.11(b),
Seller has no Knowledge of any matters which could give rise to material
Environmental Liabilities.
(c)    To the Seller’s Knowledge, there has been no Release of Hazardous
Substances in violation of Environmental Laws at any of the Facilities that has
not been duly and finally resolved to a condition of “No Further Action
Required” or equivalent under applicable Environmental Laws.
(d)    Notwithstanding any other provision of this Agreement to the contrary,
this Section 3.11 contains the sole and exclusive representations and warranties
of Seller relating to Environmental Laws, Environmental Permits, Hazardous
Substances or other environmental matters.

Section 3.12    Employment and Labor Matters.
(a)    Schedule 3.12(a) sets forth (i) a list, organized by job classification
at each Facility, of all employees of Seller who are represented by the Union
and employed under the terms of the Generation CBA, and who are primarily
employed in the operation or support of the Facilities as of the Effective Date
(the “Represented Scheduled Employees”), and (ii) a list of all other employees
of Seller or Eversource Service who are primarily employed in the operation or
support of the Facilities as of the Effective Date, but are not represented by
the Union (the “Non-Represented Scheduled Employees” and, together with the
Represented Scheduled Employees, the “Scheduled Employees”), which list shall be
amended during the Interim Period to reflect any changes thereto, to the extent
such changes are not in violation of any applicable covenants in Section 5.5.
Except as set forth on Schedule 3.12(a), there are no agreements or contracts
for employment between Seller, on the one hand, and any Non-Represented
Scheduled Employee, on the other which require the Buyer to pay any severance or
other amounts following termination of such Non-Represented Scheduled Employee’s
employment.
(b)    The Generation CBA is the only collective bargaining agreement to which
Seller is a party and which governs terms and conditions of employment of any
Scheduled Employees listed in part (i) of Schedule 3.12(a), and Seller is not a
party to any other collective bargaining agreement that is applicable to any
other Scheduled Employee. Except as described in Schedule 3.12(b): (i) Seller
has not experienced any strikes or work stoppages at any of the Facilities due
to labor disagreements in the past five (5) years and to Seller’s Knowledge none
is currently pending or threatened; (ii) Seller is in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, equal employment opportunity, occupational health and safety and
affirmative action, terms and conditions of employment and wages and hours with
respect to the Scheduled Employees; (iii) Seller is not currently subject to any
pending, or to Seller’s Knowledge threatened, unfair labor practice charge or
complaint against Seller before the National Labor Relations Board or any other
Governmental Authority with respect to the Scheduled Employees; (iv) no
arbitration proceeding arising out of or under the Generation CBA is pending or,
to Seller’s Knowledge threatened, against Seller with respect to the Scheduled
Employees; and (v) Seller is in compliance in all material respects with the
Generation CBA.
(c)    Notwithstanding any other provision of this Agreement to the contrary,
this Section 3.12 contains the sole and exclusive representations and warranties
of Seller relating to employment and labor matters.

Section 3.13    Employee Benefit Plans. Schedule 3.13 lists, as of the Effective
Date, all Employee Benefit Plans established, sponsored, maintained or
contributed to (or required to be contributed to) by Seller in respect of the
Scheduled Employees. True and complete copies of all such Employee Benefit Plans
have been Made Available to Buyer. Seller does not contribute to, and has no
obligation to contribute to, a “multiemployer plan” within the meaning of
Section 3(37) of ERISA. No liability under Title IV or Section 302 of ERISA or
Section 412 of the Code has been incurred by Seller with respect to the
Scheduled Employees that has not been satisfied in full, and to Seller’s
Knowledge no condition exists that presents a material risk to Seller of
incurring any such liability, other than liability for premiums due the Pension
Benefit Guaranty Corporation, which premiums have been paid. Notwithstanding any
other provision of this Agreement to the contrary, this Section 3.13 contains
the sole and exclusive representations and warranties of Seller relating to
employee benefits matters.

Section 3.14    Condemnation. Seller has received no written notice from any
Governmental Authority of any pending or threatened proceeding to condemn or
take by power of eminent domain or otherwise, by any Governmental Authority, all
or any part of the Acquired Assets.

Section 3.15    Regulatory Status. Seller is a “public utility” under New
Hampshire RSA 362:2 and is subject to regulation as such by the NHPUC. With
respect to Canaan Station, Seller is a “public service corporation” under the
laws of Vermont and is subject to regulation as such by the VTPUC. Seller is an
“electric utility company” that is a “subsidiary company” of a “holding company”
which is registered under (and as those terms are defined in) the Public Utility
Holding Company Act of 2005, and is subject to regulation as such by FERC. With
respect to the Facilities and the Business, Seller has authorization from FERC
to charge market-based rates for wholesale sales of capacity and energy in a
final order, no longer subject to rehearing or appeal. Seller is not subject to
any pending action, and to Seller’s Knowledge, no such action is threatened, in
either case by FERC, NERC, any independent system operator or regional
transmission organization, any state utility, or any state public services
commission in any manner relating to the Facilities or the Business, and Seller
is in compliance in all material respects with the requirements under the
Federal Power Act, applicable to a “public utility” with authority to sell
wholesale electric power, capacity and ancillary services at market-based rates
and is in compliance in all material respects with all requirements of any
federal, state, independent system operator or regional transmission
organization related to the generation or sale of wholesale power, in each case
to the extent related to the Business. To Seller’s Knowledge, there has been no
Claim or conduct by any Person that would serve as the basis for any Claim
against Seller before FERC.  All material filings required to be made within the
last three (3) calendar years with the FERC under the Federal Power Act, the
Public Utility Holding Company Act of 2005, the Department of Energy or any
applicable state public utility commissions, as the case may be, have been made,
including all material forms, statements, reports, agreements and all material
documents, exhibits, amendments and supplements appertaining thereto, including
all rates, tariffs and related documents, in each case to the extent related to
the Business, and all such filings complied in all material respects, as of
their respective dates, with applicable requirements of applicable Law.

Section 3.16    ARCO Shares. Seller is the sole record and beneficial owner of
the ARCO Shares, free and clear of Liens other than Permitted Liens. The ARCO
By-Laws are in full force and effect, have not been terminated, repudiated,
rescinded, amended or modified, and no such termination, repudiation,
rescission, amendment or modification is contemplated. Other than the ARCO
Bylaws, there are no agreements among or binding upon all of the shareholders of
ARCO (in their capacity as such). Notwithstanding any other provision of this
Agreement to the contrary, Section 3.2, Section 3.3, Section 3.4 and this
Section 3.16 contain the sole and exclusive representations and warranties of
Seller relating to ARCO and the ARCO Shares.

Section 3.17    Brokers. Except for the fees and expenses of J.P. Morgan
Securities LLC, for which Seller is solely responsible, Seller does not have any
Liability to pay fees or commissions to any broker, finder or agent with respect
to the transactions contemplated by this Agreement or the Related Agreements for
which Buyer could become liable or obligated.

Section 3.18    Complete Copies. True and complete copies of the Material
Contracts, the Assigned Leases, the Transferable Permits and the Generation CBA
have been Made Available to Buyer.

Section 3.19    Exclusive Representations and Warranties. It is the explicit
intent of each Party hereto that Seller is not making any representation or
warranty whatsoever, express or implied, respecting the Business, the Acquired
Assets, the Assumed Liabilities or the transactions contemplated by this
Agreement and the Related Agreements, except those representations and
warranties expressly set forth in this ARTICLE III.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the Effective Date and the Closing Date.

Section 4.1    Organization and Existence. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Buyer is duly qualified or authorized to do business in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary.

Section 4.2    Authority and Enforceability. Buyer has the limited liability
company power and authority to execute and deliver this Agreement and the
Related Agreements to which it is a party, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. All limited liability company actions or proceedings to be taken by or
on the part of Buyer to authorize and permit the due execution and valid
delivery by Buyer of this Agreement and the Related Agreements to which it is a
party, the performance by Buyer of its obligations hereunder and thereunder, and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly and properly taken. This Agreement has been duly executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by Seller, constitutes the valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms and conditions, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law. When each Related Agreement to which Buyer is a
party has been duly executed and delivered by Buyer, assuming the due
authorization, execution and delivery by each other party thereto, such Related
Agreement will constitute the valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms and conditions, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.

Section 4.3    Noncontravention. The execution and delivery by Buyer of this
Agreement and the Related Agreements to which it is or will be a party do not
and will not, the performance by Buyer of its obligations hereunder and
thereunder will not, and the consummation of the transactions contemplated
hereby and thereby will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Buyer;
(b)    conflict with, result in a breach of, constitute a default under, result
in the acceleration of, or create in any Person the right to accelerate,
terminate, modify, revoke, suspend or cancel (with or without giving of notice,
the lapse of time or both), any Contract to which Buyer is bound or to which any
of its assets is subject, except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Buyer’s ability
to perform its obligations hereunder; or
(c)    assuming all of the Consents of the Governmental Authorities set forth on
Schedule 4.3(c) (the “Buyer Required Consents”) have been obtained, (i) conflict
with or result in a violation or breach of any Law, Order or Permit to which
Buyer or any of its assets is subject, or (ii) require the Consent of any
Governmental Authority under any applicable Law; except, in the case of each of
clauses (i) and (ii), as would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on Buyer’s ability to perform its
obligations hereunder.

Section 4.4    Legal Proceedings. Buyer has not been served with notice of any
Claim and no Claim is pending or, to Buyer’s knowledge, threatened, against
Buyer (a) that seeks an Order restraining, enjoining or otherwise prohibiting or
making illegal any of the transactions contemplated hereby or (b) that would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Buyer’s ability to perform its obligations hereunder. Buyer is
not bound by any Order that prohibits the consummation of the transactions
contemplated by this Agreement or that would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Buyer’s ability to
perform its obligations hereunder.

Section 4.5    Compliance with Laws. Buyer is not in violation of any Law
applicable to Buyer or its assets the effect of which, individually or in the
aggregate, would reasonably be expected to have a material adverse effect on
Buyer’s ability to perform its obligations hereunder.

Section 4.6    Brokers. Neither Buyer nor any of its Affiliates has any
Liability to pay fees or commissions to any broker, finder or agent with respect
to the transactions contemplated by this Agreement for which Seller or its
Affiliates could become liable or obligated.

Section 4.7    Availability of Funds. Buyer has, and at the Closing will have,
(a) cash on hand or other sources of immediately available funds in amounts
sufficient to pay the full amount of the Purchase Price as well as any related
fees, costs and expenses incurred by Buyer in connection with the transactions
contemplated hereby, and (b) the resources and capabilities (financial or
otherwise) to perform its obligations (including the Assumed Liabilities) under
this Agreement and any Related Agreements. Buyer acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, its obligation to
consummate the transactions contemplated hereby is not subject to Buyer or any
of its Affiliates obtaining any financing, or to any other contingency or
condition respecting financing or availability of funds.

Section 4.8    Qualified Buyer. To Buyer’s knowledge, Buyer is qualified to
obtain any Permits necessary for Buyer to own and operate the Acquired Assets as
of the Closing, to the extent required by any Related Agreement or this
Agreement, or is contemplated by Buyer.

Section 4.9    Governmental Approvals. As of the Effective Date, neither Buyer
nor any of its Affiliates is a party to any Contract respecting the
construction, development, acquisition, ownership or operation of any power
facility or related asset that would reasonably be expected to cause a delay in
any Governmental Authority’s granting of a Buyer Required Consent or Seller
Required Consent, and neither Buyer nor any of its Affiliates has any plans or
has engaged in any discussions to enter into any such Contract prior to the
Closing Date.

Section 4.10    WARN Act. Buyer does not intend, with respect to the Acquired
Assets or Transferred Employees, to engage in a “plant closing” or “mass
layoff,” as such terms are defined in the WARN Act, within sixty (60) days after
the Closing Date.

Section 4.11    Independent Investigation. Buyer is a sophisticated Person,
knowledgeable about the industry in which Seller operates, experienced in
investments in such businesses, and able to bear the economic risks associated
with the transactions contemplated by this Agreement and the Related Agreements.
Buyer has such knowledge and experience as to be aware of the risks and
uncertainties inherent in the acquisition of the Acquired Assets, the assumption
of the Assumed Liabilities, and the rights and obligations of the type
contemplated in this Agreement. Buyer has conducted to its satisfaction,
independently and without reliance on Seller or its Representatives (except to
the extent that Buyer has relied on the representations and warranties of Seller
set forth in ARTICLE III hereof), its own investigation, review and analysis of
the Facilities, the Acquired Assets and the Assumed Liabilities, and based on
such investigation, review and analysis, has formed an independent judgment
concerning the assets, Liabilities, condition, operations and prospects of the
Acquired Assets and the ownership and operation thereof. In making its decision
to execute this Agreement and the Related Agreements and to enter into the
transactions contemplated hereby and thereby, Buyer has relied and will rely
solely upon the results of such independent investigation, review and analysis
and the terms and conditions of this Agreement (including the representations
and warranties of Seller set forth in ARTICLE III hereof) and the Related
Agreements. Buyer acknowledges that it has had reasonable and sufficient access
to the Facilities, the Acquired Assets and documents and other information and
materials in connection therewith, that all documents and other information and
materials requested by Buyer have been provided to Buyer to its satisfaction,
and that it and its Representatives have had the opportunity to meet with the
personnel and Representatives of Seller to discuss and ask questions concerning
the foregoing.

Section 4.12    Disclaimer Regarding Projections. Buyer may be in possession of
certain plans, projections and other forecasts regarding the Acquired Assets and
the Assumed Liabilities, including estimates, budgets of future revenues,
expenses or expenditures, projections of future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof). Buyer acknowledges that there
are substantial uncertainties inherent in attempting to make such plans,
projections and other forecasts, that Buyer is familiar with such uncertainties,
that Buyer is taking full responsibility for making its own independent
evaluation of the adequacy and accuracy of all plans, projections and other
forecasts so furnished to it, and that Buyer shall have no claim against Seller,
its Affiliates or their respective Representatives with respect thereto.
Accordingly, Buyer acknowledges that without limiting the generality of this
Section 4.12, neither Seller nor any of its Affiliates has made any
representation or warranty with respect to such plans, projections or other
forecasts.

Section 4.13    Investment Purposes; No Distribution. Buyer acknowledges that
the ARCO Shares being acquired pursuant to this Agreement have not been
registered under the Securities Act of 1933 or under any state or foreign
securities Laws, and that the ARCO Shares may not be transferred, assigned,
sold, offered for sale, pledged or otherwise disposed of except pursuant to the
registration provisions of the Securities Act of 1933 and any applicable state
or foreign securities Laws or pursuant to an applicable exemption from
registration under the Securities Act of 1933 and any applicable state or
foreign securities Laws. Buyer is purchasing the ARCO Shares for its own account
for investment purposes and not with a view to any public resale or other
distribution thereof. Buyer is an “accredited investor” as defined under Rule
501 promulgated under the Securities Act of 1933, is able to bear the economic
risk of holding the ARCO Shares for an indefinite period (including total loss
of its investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of such
investment.

ARTICLE V    
COVENANTS

Section 5.1    Closing Conditions. From the Effective Date until the Closing
(the “Interim Period”), subject to the terms and conditions of this Agreement,
each Party shall use its commercially reasonable efforts to take such actions as
are necessary, proper or advisable in order to expeditiously consummate and make
effective the transactions contemplated by this Agreement and the Related
Agreements (including satisfaction, but not waiver, of those closing conditions
set forth in ARTICLE VI).

Section 5.2    Notices, Consents and Approvals. During the Interim Period:
(a)    Subject to Section 5.2(c), during the Interim Period, each Party will and
will cause its respective applicable Affiliates to, in order to consummate the
transactions contemplated by this Agreement and the Related Agreements, provide
reasonable cooperation to the other Party, and proceed diligently and in good
faith and use all reasonable best efforts, as promptly as practicable, to (i)
obtain the Buyer Required Consents and the Seller Required Consents, (ii) make
all required filings with, and give all required notices to, the applicable
Governmental Authorities or other Persons required to consummate the
transactions contemplated by this Agreement and the Related Agreements, and
(iii) cooperate in good faith with the applicable Governmental Authorities or
other Persons and promptly provide such other information and communications to
such Governmental Authorities or other Persons as such Governmental Authorities
or other Persons may reasonably request in connection with the foregoing. The
Parties will provide prompt notification to each other when any such Consent
referred to in this Section 5.2(a) is obtained, taken, made, given or denied, as
applicable, and will, subject to Section 5.2(b), promptly advise each other of
any material communications (in oral or written form) with any Governmental
Authority or other Person regarding any of the transactions contemplated under
this Agreement or the Related Agreements.
(b)    In furtherance of the covenants set forth in Section 5.2(a):
(i)    As soon as practicable following the Effective Date, Buyer and Seller
shall prepare all necessary filings in connection with the transactions
contemplated by this Agreement and the Related Agreements that may be required
to be filed by such Party with applicable Governmental Authorities or under any
applicable Laws. Such filings shall be submitted as soon as practicable
following the Effective Date, but in no event later than thirty (30) days
thereafter (subject to extension by mutual written agreement. The Parties shall
(A) request expedited treatment of any such filings (where applicable), (B)
subject to applicable Law and the instructions of any Governmental Authority,
keep each other apprised of the status of matters relating to such filings,
including by promptly furnishing each other with copies of any notices,
correspondence or other written communication from the relevant Governmental
Authority, (C) promptly make any appropriate or necessary subsequent or
supplemental filings, submissions or responses to any Governmental Authority,
and (D) cooperate in the preparation of such filings, submissions or responses
as is reasonably necessary and appropriate, including by making available to the
other Party such information as the other Party may reasonably request in order
to complete such filings or respond to information requests by any Governmental
Authority. Prior to making any material filing, submission, response or other
communication to any Governmental Authority (or members of their respective
staffs) in oral or written form, each Party will permit the other Party (or its
counsel) a reasonable opportunity to review and provide comments on such
proposed filing, submission, response or other communication, and will consult
with and consider in good faith the views of the other Party in connection
therewith. Each Party will consult with the other Party in advance of any
material meeting or conference (in person or by telephone) with any such
Governmental Authority, and to the extent not prohibited by Law or such
Governmental Authority, give the other Party the opportunity to attend and to
participate in such meetings and conferences. Notwithstanding the foregoing,
neither Buyer nor Seller shall be obligated to share any information, filing,
submission or response with the other Party if a Governmental Authority objects
to the sharing of such information, filing, submission or response or if
prohibited by applicable Law.
(ii)    The Parties shall not, and shall cause their respective Affiliates not
to, take any action that would reasonably be expected to materially adversely
affect or delay the Consent of any Governmental Authority with respect to any of
the filings referred to in Section 5.2(a). In addition, Buyer shall not
knowingly take any action that would reasonably be expected to materially
adversely affect or delay the Consent of any Governmental Authority with respect
to any other asset sales being undertaken by Seller.
(iii)    Except as set forth in Section 9.1 or as otherwise set forth in this
Section 5.2, each Party shall bear its own fees, costs and all other expenses
(including filing fees, transfer fees, legal fees and other filing preparation
costs) associated with any Consents or other actions contemplated by this
Section 5.2 in connection with or otherwise related to the transactions
contemplated by this Agreement and the Related Agreements.
(c)    In addition to the covenants set forth in Section 5.2(a) and Section
5.2(b), Buyer and Seller, as applicable, shall undertake promptly any and all
actions required to complete lawfully the transactions contemplated by this
Agreement and the Related Agreements prior to the Outside Date, including by (i)
responding to and complying with, as promptly as reasonably practicable, any
request for information or documentary material regarding such transactions from
any relevant Governmental Authority (including, if applicable, responding to any
“second request” for additional information or documentary material under the
HSR Act as promptly as reasonably practicable), (ii) causing the prompt
expiration or termination (including requesting early termination and/or
approvals thereof) of any applicable waiting period and clearance or approval by
any relevant Governmental Authority, including defense against, and the
resolution of, any objections or challenges, in court or otherwise, by any
relevant Governmental Authority or other Person preventing consummation of such
transactions, and (iii) making any necessary post-Closing filing or proffering
and consenting to an Order providing for the sale or other disposition, or the
holding separate, of particular assets, categories of assets or lines of
business, including the Acquired Assets or any other assets or lines of business
of Buyer or any of its Affiliates, in order to mitigate or otherwise remedy any
requirements of, or concerns of, any Governmental Authority, or proffering and
consenting to any other restriction, prohibition or limitation on any of the
Acquired Assets, or on Buyer or any of Buyer’s Affiliates or any of their
respective assets, in order to mitigate or remedy such requirements or concerns.
The entry by any Governmental Authority in any legal proceeding of an Order
permitting the consummation of the transactions contemplated by this Agreement
and/or any of the Related Agreements but which is subject to certain conditions
or requires Buyer or any of its Affiliates to take any action, including any
restructuring of the Acquired Assets or lines of business of Buyer or any of its
Affiliates or any changes to the existing business of Buyer or any of its
Affiliates, shall not be deemed a failure to satisfy the conditions specified in
ARTICLE VI. For the avoidance of doubt, Buyer shall not take any action with
respect to its obligations under this Section 5.2(c) which would bind Seller or
any of its Affiliates irrespective of whether the transactions contemplated
hereby occur.
(d)    Buyer further agrees that neither it nor any of its Affiliates shall,
prior to Closing, enter into any other Contract to acquire or market or control
the output of, nor acquire or market or control the output of, electric
generating facilities or uncommitted generation capacity in the ISO-NE market if
the proposed acquisition or ability to market or control output of such
additional electric generating facilities or uncommitted generation capacity in
such market could reasonably be expected to increase the market power
attributable to Buyer and its Affiliates in such market in a manner materially
adverse to approval of the transactions contemplated by this Agreement and the
Related Agreements by any relevant Governmental Authority or Counterparty or
that would reasonably be expected to prevent or otherwise materially interfere
with, or materially delay the consummation of the transactions contemplated
hereby and thereby.
(e)    During the Interim Period, Buyer and Seller shall cooperate and use their
commercially reasonable efforts to secure the transfer or reissuance of the
Transferable Permits to Buyer (including obtaining any necessary Consents
thereto), or the substitution of Buyer for Seller where appropriate on pending
applications for such Transferable Permits or renewals thereof, effective as of
the Closing Date. If the Parties are unable to secure the transfer, reissuance
or substitution respecting one or more Transferable Permits effective as of the
Closing Date, Seller shall continue to reasonably cooperate with Buyer’s efforts
to secure such transfer, reissuance or substitution following the Closing Date.
Each Party agrees that it will accept the terms of all Transferable Permits as
existing on the Effective Date relating to the operation of the Acquired Assets,
and that it will not seek to amend any of such terms in connection with filings
with Governmental Authorities relating to the transactions contemplated by this
Agreement and the Related Agreements, other than as necessary to effect the
transfer or reissuance thereof to Buyer. In addition, with respect to any
Transferable Permits for which the date for renewal will have passed by the
Closing Date, Seller and Buyer shall cooperate to file by the Closing Date all
applications with Governmental Authorities necessary to renew such Transferable
Permits in a timely fashion without any material modifications to the terms
thereof, except as may be required by applicable Law or to effect the renewal of
such Permit in the name of Buyer.
(f)    Promptly after the Effective Date and during the Interim Period, Buyer
and Seller will in good faith negotiate the terms and conditions of the Related
Agreements, Easements and easement plans with the intention of the forms of each
being final on or before the thirtieth (30th) day after the Effective Date.

Section 5.3    Assigned Contracts.
(a)    During the Interim Period, Buyer and Seller shall use commercially
reasonable efforts to obtain all required Consents to the assignment to Buyer of
the Assigned Contracts from the applicable counterparties thereto (each, a
“Counterparty”), effective as of the Closing Date, in accordance with the
following:
(i)    Seller shall have primary responsibility for obtaining all necessary
Consents to the assignment of Material Contracts, provided that Buyer shall
cooperate with Seller’s efforts in this regard and shall use commercially
reasonable efforts to assist Seller when so requested by Seller. Seller shall
have primary responsibility for obtaining all necessary Consents to the
assignment of Other Assigned Contracts, and in furtherance thereof, to the
maximum extent permitted by Law and each applicable Other Assigned Contract,
Seller appoints Buyer as Seller’s agent to obtain all required Consents of any
Counterparty to each of the Other Assigned Contracts for the assignment thereof
to Buyer effective as of the Closing Date, which Seller shall pursue, using
commercially reasonable efforts, in accordance with a mutually agreed protocol
and form letters to be sent to such Counterparties.
(ii)    To the extent that any Assigned Contract relates to assets or services
that are both used in the operations of one or more Facilities and used by
Seller in its other operations, the Parties shall cooperate and use commercially
reasonable efforts to obtain the required Consent for any partial assignment,
apportionment or other arrangement as may be necessary or practicable to permit
Buyer to obtain such portion of assets or services necessary for the continued
operation of such Facilities on and after the Closing Date, and to permit Seller
to retain such other rights or portion of the assets or services to continue its
operations on and after the Closing Date, it being understood that the portion
of each such Assigned Contract relating to Buyer’s continued operation of such
Facilities on and after the Closing Date must be assigned to or otherwise
obtained by Buyer as of the Closing pursuant to Section 2.1(e), and Schedule
2.1(e) (with respect to Material Contracts) shall be updated accordingly.
(iii)    Seller shall reasonably cooperate with Buyer in providing any notices
to Counterparties as may be required by the terms of any Assigned Contract or as
Buyer (acting reasonably) may deem necessary or advisable, including notices
providing Counterparties with updated notice information and updated bank
account information to which any applicable payments should be made by such
Counterparties. Buyer shall, where necessary, enter into a master agreement or
similar enabling agreement with any Counterparty, on substantially the same
terms as those in place on the Effective Date in a master or enabling agreement
between Seller and such Counterparty, in connection with the assignment to Buyer
of one or more purchase orders or similar Contracts subject to such master
agreement or enabling agreement with Seller.
(iv)    For the avoidance of doubt, it is specifically acknowledged and agreed
by the Parties that neither Party shall be obligated to incur, pay, reimburse or
provide or cause any of their respective Affiliates to incur, pay, reimburse or
provide, any liability, compensation, consideration or charge to obtain the
Consent of any Counterparty to the assignment of any Assigned Contract except to
the extent set forth in or required by the terms of such Assigned Contract.
(v)    To the extent that Seller’s rights under any Contract included as an
Acquired Asset may not be assigned without the Consent of another Person, and
such Consent has not been obtained by the Closing, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful or ineffective (or would otherwise
impair Buyer’s rights and obligations thereunder), and such Contract shall not
be so assigned at the Closing (such non-assigned Contracts, the “Non-Assigned
Contracts”). Seller and Buyer shall continue to comply with their obligations
under this Section 5.3(a) to the extent and for so long as the applicable
Non-Assigned Contract shall not have been assigned to Buyer (and Seller, to the
maximum extent permitted by Law and such Non-Assigned Contract, shall appoint
Buyer to be Seller’s agent with respect to such Non-Assigned Contract for the
purpose of obtaining an assignment thereof to Buyer); provided that neither
Seller nor Buyer shall have any obligation to offer or pay any consideration in
order to obtain any such Consent to assignment; provided, further, that Buyer
and Seller shall use their commercially reasonable efforts, to the maximum
extent permitted by Law and such Non-Assigned Contract, to enter into one or
more back-to-back Contracts, or such other reasonable arrangements, that would
place Buyer in the same or a substantially similar position and provide Buyer
the same or substantially similar rights, privileges, liabilities, benefits and
obligations, in each case, as if such Non-Assigned Contract had been assigned to
Buyer as of the Closing.
(b)    During the Interim Period, Buyer and Seller shall use commercially
reasonable efforts to obtain all required Consents to the assignment to Buyer of
any warranty described in Section 2.1(c), effective as of the Closing Date. To
the extent that Seller’s rights under any such warranty may not be assigned
without the Consent of another Person, and such Consent has not been obtained by
the Closing, this Agreement shall not constitute an agreement to assign the same
if an attempted assignment would constitute a breach thereof or be unlawful or
ineffective (or would otherwise impair Buyer’s rights and obligations
thereunder), and such warranty shall not be so assigned at the Closing. Seller
and Buyer shall continue to comply with their obligations under this Section
5.3(b) to the extent and for so long as the applicable warranty shall not have
been assigned to Buyer, and Seller, to the maximum extent permitted by Law and
such warranty, shall from and after the Closing, appoint Buyer to be Seller’s
agent for the purpose of enforcing such warranty so as to the maximum extent
possible to provide Buyer with the rights and obligations of such warranty.
Notwithstanding the foregoing, Seller shall not be obligated to bring or file
suit against any Third Party; provided that if Seller shall determine not to
bring or file suit after being requested by Buyer to do so, Seller shall, to the
maximum extent permitted by Law or any applicable Contract, enter into such
reasonable arrangements with Buyer so that Buyer may bring or file such suit
with respect to the rights of Seller.

Section 5.4    Access of Buyer and Seller.
(a)    During the Interim Period, Seller will provide Buyer and its
Representatives with reasonable access, upon reasonable prior notice and during
normal business hours, to the Facilities, the Scheduled Employees and all
information related to the Acquired Assets, the Scheduled Employees and the
Assumed Liabilities in possession of Seller and its Affiliates (including,
subject to the receipt of any required Consents and in accordance with
applicable Law, such information and records respecting the Scheduled Employees
as Buyer reasonably deems necessary to comply with its obligations under this
Agreement), and to the Representatives of Seller who have significant
responsibility with respect thereto, in each case, as reasonably requested by
Buyer in connection with the consummation of the transactions contemplated by
this Agreement, but only to the extent that such access does not unreasonably
interfere with the operation of the Facilities or the other business or
operations of Seller or its Affiliates, and subject to compliance with
applicable Laws and Permits; provided, that Seller shall have the right to have
its Representatives present for any communication with the Scheduled Employees,
or any other employees or officers of Seller or its Affiliates, and to impose
reasonable restrictions and requirements for safety purposes. In connection with
and subject to the limitations set forth in the foregoing, during the Interim
Period, Seller shall permit Buyer and its Representatives to make such
reasonable inspections of the Sites as Buyer may reasonably request (and Buyer
shall be entitled, at its expense, to have the Sites surveyed and to conduct
non-invasive physical inspections thereof); provided, however, that Buyer shall
not be entitled to (i) perform any Phase I or Phase II environmental studies or
environmental site assessments, except that Buyer may, at Buyer’s cost and
direction and upon notice to and in cooperation with Seller, engage the original
environmental firm to update the existing Phase I environmental assessments
posted to the Data Site to enable Buyer to conduct an examination of all
appropriate inquiries and be afforded the protections of a bona fide purchaser
under Environmental Laws, and Buyer shall promptly furnish Seller with a copy of
any such updates or reports, and shall cause Seller to be listed as an
identified user of the updated reports, or (ii) collect any air, soil, surface
water or ground water samples nor to perform any invasive or destructive
sampling on the Sites. Seller shall furnish Buyer with a copy of each material
report, schedule or other document filed or received by Seller or its Affiliates
with a Governmental Authority with respect to the Acquired Assets during the
Interim Period. Notwithstanding the foregoing, and without limiting the
generality of the confidentiality provisions set forth in this Agreement, the
Confidentiality Agreement or any Related Agreement, Seller shall not be required
to provide any information or access to any Facilities (A) which Seller
reasonably believes it is prohibited from providing to Buyer by reason of any
applicable Law or Permit, (B) which, if provided to Buyer, could constitute a
waiver by Seller of the attorney-client privilege in respect of such
information, (C) which Seller is required to keep confidential or prevent access
to by reason of a Contract with a Third Party, or (D) relating to any potential
sale of the Acquired Assets, or any other generating facilities of Seller, to
any other Person; provided, however, that the Parties will, to the extent
legally permissible, reasonably necessary and practicable, use commercially
reasonable efforts to make appropriate substitute disclosure arrangements, or
seek appropriate waivers or consents, under circumstances in which the foregoing
restrictions of this sentence apply.
(b)    During the Interim Period, upon reasonable prior request of Buyer and at
Buyer’s sole cost and expense, Seller will permit designated employees or
Representatives of Buyer (“Buyer’s Observers”) to observe all operations of
Seller related to the Facilities, with such observation permitted on a
cooperative basis in the presence of personnel of Seller during normal daytime
business hours of Seller; provided, however, that Buyer’s Observers shall not
unreasonably interfere with the operation of the Facilities by Seller or the
other business or operations of Seller or its Affiliates.
(c)    Buyer shall not be permitted during the Interim Period to contact any of
Seller’s vendors, customers or suppliers, or any Governmental Authorities
(except, in accordance with Section 5.2 or Section 5.3, in connection with
Consents to be obtained in connection with this Agreement or any Related
Agreement), regarding the operations or legal status of Seller or with respect
to the transactions contemplated under this Agreement or the Related Agreements
without receiving prior written authorization from Seller (not to be
unreasonably withheld, conditioned or delayed); provided, that nothing in this
Section 5.4(c) shall be construed to restrict Buyer or its Affiliates from
contacting any Person to the extent the subject of such communications is not
related to this Agreement or any Related Agreement, or the transactions
contemplated hereby or thereby.
(d)    Buyer agrees to indemnify and hold harmless Seller, its Affiliates and
their Representatives for any and all Losses incurred by Seller, its Affiliates
or their Representatives arising out of any exercise of the access rights under
this Section 5.4, including any Claims by any of Buyer’s Representatives for any
injuries or property damage while present at the Facilities, except in cases of
Seller’s or its Representatives’ gross negligence or willful misconduct.
(e)    On or as soon as reasonably practicable after the Closing Date (but in no
event more than twenty (20) days thereafter), Seller shall deliver to Buyer all
the Transferred Books and Records (to the extent not already located at the
Facilities or otherwise Made Available to Buyer on or prior to the Closing),
except as prohibited by applicable Law.
(f)    Following the Closing, Seller shall be entitled to retain copies (at
Seller’s sole cost and expense and subject to the confidentiality and
non-disclosure obligations set forth herein) of all books and records relating
to its ownership or operation of the Acquired Assets and the Assumed
Liabilities.
(g)    After the Closing, Buyer will, and will cause its Representatives to,
provide Seller and its Affiliates, including their respective Representatives,
reasonable access to or copies of all books, records, files and documents to the
extent they are related to the Acquired Assets or the Assumed Liabilities, and
to periods ending prior to the Closing Date in order to permit Seller and its
Affiliates and their respective Representatives to prepare and file their Tax
Returns and to prepare for and participate in any investigation with respect
thereto, to prepare for and participate in any other investigation and defend
any Claims relating to or involving Seller or its Affiliates, to discharge its
obligations under this Agreement, to comply with financial reporting
requirements, and for other reasonable purposes, and will afford Seller and its
Affiliates reasonable assistance in connection therewith at no cost to Seller.
Buyer will cause such records to be maintained for not less than seven (7) years
from the Closing Date and will not dispose of such records without first
offering in writing to deliver them to Seller; provided, however, that in the
event that Buyer transfers all or a portion of the Acquired Assets or the
Assumed Liabilities to any Third Person during such period, Buyer may transfer
to such Third Person all or a portion of the books, records, files and documents
related thereto, provided such transferee expressly assumes in writing the
obligations of Buyer under this Section 5.4(g).
(h)    On and after the Closing Date, (i) at the request of either Party, the
other Party shall make available to such requesting Party, its Affiliates and
their respective Representatives, those employees of the non-requesting Party or
its Affiliates requested by such requesting Party in connection with any Claim,
including to provide testimony, to be deposed, to act as witnesses and to assist
counsel, and (ii) at the reasonable request of Seller, Seller shall have
reasonable access to the Transferred Employees for a period of seven (7) years
following the Closing Date, for purposes of consultation or otherwise, to the
extent that such access may reasonably be required by Seller in connection with
matters relating to or affected by the operations of Seller prior to the
Closing; provided, however, that, in each case, (x) such access to such
employees shall not unreasonably interfere with the normal conduct of the
operations of the non-requesting Party, (y) the requesting Party shall pay and
reimburse the non-requesting Party for the out-of-pocket costs reasonably
incurred by the non-requesting Party in making such employees available, and (z)
such assistance shall be provided insofar as the same may be provided without
violating any Law or Permit, or waiving any attorney-client privilege, as
determined in the reasonable opinion of counsel to the non-requesting Party.

Section 5.5    Conduct of Business Pending the Closing. Except as set forth in
Schedule 5.5, during the Interim Period, Seller will operate and maintain the
Acquired Assets in the ordinary course of business consistent with Good Utility
Practice, unless otherwise contemplated by this Agreement or with the prior
written consent of Buyer (which consent shall not be unreasonably withheld or
delayed). Without limiting the generality of the foregoing, except as otherwise
expressly contemplated by this Agreement or as set forth in Schedule 5.5, Seller
shall not, without the prior written consent of the Buyer (which consent shall
not be unreasonably withheld or delayed), during the Interim Period, with
respect to the Acquired Assets or Assumed Liabilities:
(a)    Except for Acquired Assets used at or consumed by the Facilities in the
ordinary course of business consistent with Good Utility Practice, and except
for sales or dispositions of obsolete or surplus assets in connection with the
normal repair or replacement of assets or properties, (i) sell, lease (as
lessor), license (as licensor), transfer or otherwise dispose of any of the
Acquired Assets, or (ii) encumber, pledge, mortgage or suffer to be imposed on
any of the Acquired Assets any Lien other than Permitted Liens;
(b)    Make any material change in the levels of Inventories customarily
maintained by the Seller with respect to the Acquired Assets, except for such
changes that are consistent with Good Utility Practice;
(c)    Terminate, make any waiver under, extend, materially amend, or renew or
replace any Material Contract, Assigned Lease or Transferable Permit other than
in the ordinary course of business consistent with Good Utility Practice, or as
may be required or permitted to implement another provision of this Section 5.5,
pursuant to Section 5.2(e) or Section 5.3 or otherwise in connection with
transferring Seller’s rights or obligations thereunder to the Buyer pursuant to
this Agreement; provided that, during the Interim Period, and subject to Section
5.15, Schedule 2.1(b), Schedule 2.1(e), Schedule 3.5(b) and Schedule 3.11(a), as
appropriate, shall be amended to account for any matter permitted under this
Section 5.5(c);
(d)    Enter into any Contract relating to the ownership or operation of the
Acquired Assets, except for any Contract (i) entered into in the ordinary course
of business that will be terminated or fully performed prior to the Closing
(without assignment to, or any continuing Liability of, Buyer on or after the
Closing), (ii) that can be freely assigned to Buyer at the Closing and
terminated by Buyer at its option at any time on or after the Closing without
penalty or cancellation charge, (iii) that can be freely assigned to Buyer at
the Closing and that does not increase an Assumed Liability or which increases
an Assumed Liability by an amount of Three Hundred Thousand Dollars ($300,000)
or less individually or One Million Dollars ($1,000,000) or less in the
aggregate with other such Contracts, or (iv) as may be required or permitted
pursuant to Section 5.3 or to implement another provision of this Section 5.5,
so long as such Contract can be freely assigned to Buyer at the Closing;
provided that, during the Interim Period, Schedule 2.1(e) shall be amended to
account for any Contract permitted under this Section 5.5(d);
(e)    Enter into, amend, or otherwise modify any real or personal property Tax
agreement, treaty or settlement that would reasonably be expected to affect the
Tax Liabilities of Buyer or any of its Affiliates in a material manner for any
taxable year or period ending after the Closing Date;
(f)    Make, or enter into any Contractual commitment to make, any capital
expenditures relating to the Acquired Assets, Facilities or Sites, except for
those capital expenditures or commitments necessitated by Good Utility Practice;
(g)    Materially increase the level of wages, compensation or other benefits of
any Scheduled Employee, except as required pursuant to the Generation CBA or
applicable Law or in accordance with Seller’s ordinary course of business
consistent with past practices;
(h)    Terminate the employment of any Scheduled Employee except for cause, or
hire any employee who would be a Scheduled Employee (other than to replace or
fill vacancies on compensation and other terms substantially similar to those
paid by Seller for any replaced employee), in each case, without first
consulting with Buyer; provided, that, during the Interim Period, Schedule
3.12(a) shall be amended to reflect any changes in the Scheduled Employees
listed thereon that are permitted under this Section 5.5(h); or
(i)    Except for amendments which do not result in any increased liability by
Buyer following the Closing or as required by Law, agree to any amendment to or
waiver of any term of the Generation CBA, or enter into any new collective
bargaining agreement with respect to any Scheduled Employees.
Notwithstanding anything to the contrary herein, Seller may take commercially
reasonable actions with respect to emergency situations or as required by Law as
reasonably determined by Seller and without Buyer’s prior written consent, so
long as Seller shall promptly inform Buyer upon taking any such action;
provided, that Seller shall notify Buyer of any such actions as soon as
reasonably practicable; provided, further, that the taking of such actions in an
emergency that would otherwise be prohibited hereunder shall not be deemed to
cure any breach of this Agreement (other than a breach of Section 5.5 resulting
from the taking of such action).

Section 5.6    Termination of Certain Services and Contracts; Transition
Matters.
(a)    Notwithstanding anything in this Agreement to the contrary, at or prior
to the Closing, Seller shall (i) terminate, effective upon the Closing, any
services provided to any of the Facilities or with respect to the Acquired
Assets by Seller, or by any Affiliate thereof under an Intercompany Arrangement,
including the termination or severance of insurance policies with respect to
coverage for any of the Facilities, Tax services, legal services and banking
services (to include the severance of any centralized clearance accounts), other
than any such services provided pursuant to the Transition Services Agreement
and other than with respect to those Assigned Contracts set forth on Schedule
2.2(j) and (ii) terminate each Contract requested by Buyer within thirty (30)
days after the date hereof or such later date as may be requested by Buyer and
agreed to by Seller (which such terminations shall be provided so long as Seller
will not incur any Liability from and after the Closing Date as a result of such
termination) (such services or Contracts collectively, the “Terminated
Contracts”). For avoidance of doubt, Buyer acknowledges and agrees that all
insurance coverage with respect to the Acquired Assets, including those policies
referred to in Section 3.9, shall be terminated as of the Closing, and that
Buyer shall be solely responsible for providing insurance in respect of the
Acquired Assets and for any claims made in connection with such insurance
policies after the Closing regardless of when the event or occurrence relating
to any claim arose.
(b)    At the request of Buyer, at the Closing, Seller shall, and shall cause
Eversource Services to, enter into an agreement with Buyer to provide, following
Closing, those transition services respecting the Acquired Assets that are
reasonably agreed upon by Buyer and Seller at a price equal to the applicable
Transition Service Cost Percentage of cost (as allocated in accordance with the
same methodologies used for such allocations by Seller and its Affiliates in
accordance with past practice) and in accordance with the other terms and
conditions set forth therein (the “Transition Services Agreement”). The Parties
will agree upon any remaining terms and conditions of the Transition Services
Agreement in a commercially reasonable manner as soon as practicable after the
date hereof and in any event within sixty (60) days of the date hereof.
(c)    Within thirty (30) days after the date hereof, Buyer shall deliver to
Seller a list of its proposed representatives to a joint transition team. Seller
will add its representatives to such team within ten (10) Business Days after
receipt of Buyer’s list. Such team will be responsible for preparing as soon as
reasonably practicable after the date hereof, and using commercially reasonable
efforts to timely implement, a transition plan which will identify and describe
substantially all of the various transition activities that the Parties will
cause to occur before and after the Closing and any other transfer of control
matters that any Party reasonably believes should be addressed in such
transition plan. Buyer and Seller shall use commercially reasonable efforts to
cause their representatives on such transition team to cooperate in good faith
and take reasonable steps necessary to develop a mutually acceptable transition
plan no later than sixty (60) days after the date of this Agreement.

Section 5.7    Seller Marks. Buyer acknowledges and agrees that as a result of
the consummation of the transactions contemplated by this Agreement, it will not
obtain any right, title, interest, license or other right hereunder to use any
of the Seller Marks. Prior to the Closing, Seller may remove any of the Seller
Marks as it determines in its sole discretion. As soon as reasonably practicable
but in no event more than sixty (60) days after the Closing Date, Buyer shall
dispose of any unused products, materials, stationery and literature bearing the
Seller Marks remaining at the Facilities following the Closing. Following the
Closing, upon reasonable prior written notice and at mutually agreed upon
reasonable times, Buyer shall allow Seller, at Seller’s cost, to remove, cover
or conceal the Seller Marks appearing on signage at the primary entrances of the
Facilities; provided, however, Seller agrees to indemnify and hold harmless
Buyer, its Affiliates and their Representatives for any and all Losses incurred
by Buyer, its Affiliates or their Representatives arising out of any exercise of
the access rights under this Section 5.7, including any Claims by any of
Seller’s Representatives for any injuries or property damage while present at
the Facilities, except in cases of Buyer’s or its Representatives’ gross
negligence or willful misconduct. Thereafter, Buyer shall not use any Seller
Mark or any name or term confusingly similar to any Seller Mark in connection
with the sale of any products or services, in the corporate or doing business
name of any of its Affiliates or otherwise in the conduct of its or any of its
Affiliates’ businesses or operations; provided, however that Buyer shall not be
in violation of this Section 5.7 to the extent such violation results from
Seller’s failure to remove all Seller Marks at the Facilities. In the event that
Buyer breaches this Section 5.7, Seller shall be entitled to specific
performance of this Section 5.7 and to injunctive relief against further
violations, as well as any other remedies at law or in equity available to
Seller.

Section 5.8    Employee Matters.
(a)    Settlement Agreement. The Parties acknowledge and agree that under New
Hampshire Law (New Hampshire RSA 369-B:3-b) and the Settlement Agreement,
affected employees are entitled to certain employee protections that apply in
connection with the transactions contemplated hereby, including provisions
requiring that Buyer undertake certain employee-related obligations as a
condition to the consummation of the transactions contemplated hereby. The
Parties acknowledge and agree that the covenants and agreements set forth in
this Section 5.8 are intended to implement the applicable employee protection
provisions and requirements set forth under New Hampshire Law and in the
Settlement Agreement and shall be interpreted consistently therewith.
(b)    Represented Transferred Employees.
(i)    Schedule 5.8(b)(i) sets forth the total number of Represented Scheduled
Employees (including all such Represented Scheduled Employees who are on
inactive status due to any short-term disability, long-term disability or other
approved leave) employed in each job classification as of the Effective Date.
Within fifteen (15) days following the Effective Date, Buyer shall provide
notice to Seller of the number of Represented Scheduled Employees by
classification and facility which Buyer desires to retain. The Parties shall
cooperate in good faith with the Union to identify, within thirty (30) days
after receipt of Buyer’s notice, in accordance with the applicable provisions of
the Generation CBA and the Settlement Agreement, the particular Represented
Scheduled Employees to whom Buyer shall offer employment pursuant to the terms
of this Section 5.8 (the “Selected Represented Employees”). Within sixty (60)
days following the Effective Date, Buyer shall offer employment, commencing as
of 12:01 a.m. Eastern time on the Closing Date, to all such Selected Represented
Employees.
(ii)    All such offers of employment shall be made in accordance with
applicable Laws, the Generation CBA and the Settlement Agreement, and otherwise
on terms consistent with the provisions of this Section 5.8. Those employees who
accept such offer of employment are referred to herein as the “Represented
Transferred Employees.” Buyer shall, as soon as reasonably practicable and in no
event more than fifteen (15) Business Days following the Effective Date, provide
notice to the Union (i) that Buyer recognizes the Union, as of the Closing, as
the collective bargaining representative for all Represented Transferred
Employees, (ii) that Buyer agrees to become party to and bound by the terms of
the Generation CBA and to assume Seller’s obligations with respect to the
Represented Transferred Employees thereunder, and (iii) that describes Buyer’s
plans regarding staffing by classification and operations of the Facilities, as
required by the Generation CBA.
(iii)    On and after the Closing, Buyer shall comply with all applicable
obligations under the Generation CBA with respect to the Represented Transferred
Employees covered thereby.
(c)    Non-Represented Transferred Employees.
(i)    Within forty-five (45) days following the Effective Date, Buyer shall
offer employment to those Non-Represented Scheduled Employees set forth on
Schedule 5.8(c)(i) whom Buyer desires to employ commencing as of 12:01 a.m.
Eastern time on the Closing Date (the “Selected Non-Represented Employees”). All
such offers of employment shall be made in accordance with applicable Laws and
otherwise on terms consistent with the provisions of this Section 5.8. Those
Selected Non-Represented Employees who accept such offer of employment are
referred to herein as the “Non-Represented Transferred Employees.”
(ii)    The Parties acknowledge and agree that, pursuant to the Settlement
Agreement and New Hampshire RSA 369-B:3-b, the Non-Represented Transferred
Employees are entitled to employee protections no less than those set forth in
the Generation CBA with respect to the Represented Transferred Employees. As
required by the Settlement Agreement, Buyer shall, from and after Closing,
assume and comply with those employee protection obligations to the
Non-Represented Transferred Employees required by New Hampshire RSA 369-B:3-b.
(iii)    Continuing from Closing through no sooner than the end of the CBA Term,
Buyer shall maintain an overall benefit package for the Non-Represented
Transferred Employees at least as favorable as the overall benefit package
provided to each such Non-Represented Transferred Employee immediately prior to
the Closing.
(d)    Service Credit. Buyer shall recognize and apply each Transferred
Employee’s prior service with Seller toward any eligibility, vesting, accrual
and benefit calculation purposes under the Employee Benefits Plans and other
compensation arrangements of Buyer, including Buyer’s Pension Plan and any other
plans established to provide benefits described in the Generation CBA and/or in
Seller’s policies and plans applicable to Non-Represented Transferred Employees.
Buyer shall vest each Transferred Employee under the Employee Benefits Plans of
Buyer to the extent such employee is vested under the Employee Benefits Plans of
Seller (or its applicable Affiliates) immediately prior to the Closing. Buyer
shall waive all limitations with respect to preexisting conditions, exclusions
and waiting periods with respect to participation and coverage requirements
under Buyer’s health and welfare plans under Seller’s (or its applicable
Affiliates’) comparable plans in which such Transferred Employee participates.
Within a reasonable time prior to the Closing Date, Seller shall, subject to
applicable Law, provide Buyer with such pertinent data or information as Buyer
shall reasonably require to determine each Transferred Employee’s service,
eligibility, vesting, accrued benefits and other relevant information under the
Employee Benefits Plans of Seller or its applicable Affiliates (including
Seller’s Pension Plan).
(e)    Pension and Retirement Benefits.
(i)    Defined Benefit Pension Plan Participants.
(A)    As soon as practicable after the Effective Date, Buyer shall take all
necessary and appropriate action to establish and maintain a tax qualified
defined benefit or defined contribution plan (“Buyer’s Pension Plan”) for
Transferred Employees who participate in Seller’s defined benefit pension plan
in accordance with the provisions of this Section 5.8(e).
(B)    For purposes of this Section 5.8(e)(i), the term “Combined Minimum
Pension Benefit” means, for any such Transferred Employee, the Transferred
Employee’s total pension benefit as calculated as of the earlier of (i) such
Transferred Employee’s retirement date and (ii) the end of the CBA Term, using
(A) the pension benefit formula under the Eversource Pension Plan (“Seller’s
Pension Plan”) applicable to such Transferred Employee as of the Closing Date,
(B) such Transferred Employee’s final average earnings (as specified in Seller’s
Pension Plan) as of the earlier of (i) such Transferred Employee’s retirement
date and (ii) the end of the CBA Term,, taking into account compensation earned
from both Seller and Buyer, (C) such Transferred Employee’s total years of
service with both Seller (or its applicable Affiliates and predecessors) and
Buyer as of the earlier of (i) such Transferred Employee’s retirement date and
(ii) the end of the CBA Term, and (D) covered compensation as of the earlier of
(i) such Transferred Employee’s retirement date and (ii) the end of the CBA
Term.
(C)    For purposes of this Section 5.8(e)(i), the term “Accrued Pension
Benefit” means, for any such Transferred Employee, the pension benefit payable
to such Transferred Employee under Seller’s Pension Plan at such Transferred
Employee’s retirement, which shall be calculated based upon (A) the pension
benefit formula under the Seller’s Pension Plan applicable to such Transferred
Employee as of the Closing Date, (B) such Transferred Employee’s years of
credited service with Seller (or its applicable Affiliates) as of the Closing
Date, (C) such Transferred Employee’s final average earnings (as specified in
the Seller’s Pension Plan) as of the Closing Date, and (D) such Transferred
Employee’s covered compensation as of the Closing Date.
(D)    Upon such Transferred Employee’s retirement date, Seller (or its
Affiliates) shall provide each such Transferred Employee with a vested and
non-forfeitable right to a pension benefit equal to such Transferred Employee’s
Accrued Pension Benefit.
(E)    On and after Closing, and continuing through no sooner than the end of
the CBA Term, Buyer shall provide each such Transferred Employee with a pension
benefit under Buyer’s Pension Plan equal to or exceeding the difference between
such Transferred Employee’s Combined Minimum Pension Benefit and such
Transferred Employee’s Accrued Pension Benefit (the “Buyer Pension Benefit”).
Such Buyer Pension Benefit must be guaranteed to each Transferred Employee and
protected from forfeiture to no less extent than an ERISA plan benefit. If any
such Transferred Employee’s Buyer Pension Benefit should be subject to Social
Security and Medicare Taxes that do not apply to ERISA pension benefits, Buyer
shall “gross up” such Buyer Pension Benefit to offset such additional Tax
liability to the applicable Transferred Employee.
(F)    On and after Closing, and continuing through no sooner than the end of
the CBA Term, in the event that any such Transferred Employee (A) is
involuntarily separated from employment as a result of layoff from Buyer (or any
of its Affiliates) and (B) at the time of Closing (x) is age 50-54 and (y) whose
age plus credited service equal or exceed 65 years, then such Transferred
Employees shall be provided those pension and other retirement benefits
described in Schedule 5.8(e)(i)(F).
(ii)    Contributory Retirement Plan Participants.
(A)    As soon as practicable after the Effective Date, Buyer shall take all
necessary and appropriate action to establish and maintain a tax qualified
contributory retirement plan (“Buyer’s Contributory Plan”) for the Transferred
Employees who participate in Seller’s “K-Vantage” contributory retirement plan
in accordance with the provisions of this Section 5.8(e)(ii).
(B)    On and after Closing and through the end of the CBA Term, Buyer (or its
Affiliates) shall provide each Transferred Employee with contributions to
Buyer’s Contributory Plan in an amount no less than the amount such Transferred
Employee would have received under Seller’s “K-Vantage” contributory retirement
plan, as set forth in Schedule 5.8(e)(ii)(B).
(f)    Transition Matters. Effective as of the Closing, the Transferred
Employees shall cease active participation in all Employee Benefit Plans of
Seller (or its applicable Affiliates). Seller (or its applicable Affiliates)
shall pay, in accordance with Seller’s customary practice, to all Transferred
Employees all accrued salary or wages, including overtime, vacation pay or other
benefits to which they are entitled under the Employee Benefit Plans of Seller
(or its applicable Affiliates) as of immediately prior to the Closing. Buyer and
Seller intend that the transactions contemplated by this Agreement should not
constitute a separation, termination or severance of employment of any
Transferred Employee for purposes of any Employee Benefit Plan that provides for
separation, termination or severance benefits, and that each such Transferred
Employee will have continuous employment immediately before and immediately
after the Closing. All Liability and Claims relating to the employment and
compensation of any Transferred Employee on and after the Closing shall be the
sole responsibility of Buyer, and Buyer agrees to indemnify and hold harmless
Seller, its Affiliates and their Representatives for any and all Losses incurred
by Seller, its Affiliates or their Representatives arising out of or related to
Buyer’s (or its Affiliate’s) employment of any Transferred Employee following
the Closing.
(g)    Severance Benefits. Any Transferred Employee who is terminated as a
result of a reduction in force or change in operational practices prior to the
end of the CBA Term will be entitled to the benefits set forth in Schedule
5.8(g) from Buyer.
(h)    WARN Act; Restructuring Activities. Seller agrees to timely perform and
discharge all requirements under the WARN Act and under applicable state and
local Laws for the notification of its and its Affiliates’ employees arising
from the sale of the Acquired Assets to Buyer up to and including the Closing
Date, including those employees who will become Transferred Employees effective
as of the Closing Date. After the Closing Date, Buyer shall be responsible for
performing and discharging all requirements under the WARN Act and under
applicable state and local Laws for the notification of its employees, whether
Transferred Employees or otherwise. All severance and other costs (other than in
respect of any Accrued Pension Benefits) associated with workforce restructuring
activities associated with the Transferred Employees subsequent to the Closing
Date shall be borne solely by Buyer.
(i)    Successors and Assigns. Notwithstanding anything herein to the contrary,
the agreements and obligations of Buyer set forth in this Section 5.8 shall be
binding upon and enforceable against any successor or assign or any other entity
acquirer of Buyer, whether by sale, transfer, merger, acquisition or otherwise.
Buyer shall make it a condition of any such sale, transfer, merger, acquisition
or other transaction or event that any such successor or assign or other entity
acquirer shall be bound by the terms of this Section 5.8.
(j)    Notwithstanding anything to the contrary herein, except for Buyer’s
obligations in respect of the Buyer Pension Benefit and the Buyer’s Contribution
Plan which are set forth in Section 5.8(e)(i) and Section 5.8(e)(ii),
respectively, and Buyer’s obligations in respect of severance benefits as set
forth in Section 5.8(g), Buyer shall have no obligation to provide any other
post-employment benefits to any Transferred Employee and to the extent any
obligations to provide any such post-employment benefits are owing to
Transferred Employees, including without limitation in respect of retiree health
benefits or contributions, Seller shall provide any such benefits and shall be
solely responsible for any obligations associated therewith.

Section 5.9    ISO-NE and NEPOOL Matters.
(a)    At the Closing, Buyer shall be a member in good standing in NEPOOL.
Except as required to preserve system reliability and in compliance with the
requirements of the ISO-NE or NEPOOL, and as may be otherwise provided in any
Related Agreement, following Closing, Seller shall not, directly or indirectly,
interfere with Buyer’s efforts to expand or modify generation capacity at any of
the Sites.
(b)    Not less than five (5) Business Days prior to the Closing Date, Buyer
shall initiate, and Seller shall confirm, with ISO-NE Buyer’s acquisition of the
Facilities from Seller, to be effective as of the Closing Date, pursuant to the
CAMS User Guide for Company and Affiliate Maintenance, Version 1.4, Section
2.3.15, Asset Ownership Share Transfers. In the event that ISO-NE (or NEPOOL)
does not recognize until after the Closing Buyer’s acquisition of the Facilities
as of the Closing Date (or recognizes such acquisition effective as of any date
other than the Closing Date), the Parties agree that (i) any proceeds received
by Seller or its Affiliates from ISO-NE (or NEPOOL) after Closing relating to
Buyer’s ownership of the Facilities on and after the Closing Date shall be
promptly paid over to Buyer, and (ii) any proceeds received by Buyer or its
Affiliates from ISO-NE (or NEPOOL) after Closing relating to Seller’s ownership
of the Facilities prior to the Closing Date shall be promptly paid over to
Seller. The Parties further agree that (x) any amounts received by Buyer or its
Affiliates from ISO-NE after the Closing respecting the Facilities, to the
extent attributable to any period prior to the Closing, including (A) ISO-NE
Winter Reliability Program revenues attributable to any period prior to the
Closing, and (B) ISO-NE Forward Capacity Market capacity payments attributable
to any period prior to the Closing, shall be promptly paid over to Seller; and
(y) any amounts received by Seller or its Affiliates from ISO-NE after Closing
respecting the Facilities, to the extent attributable to any period on and after
the Closing, including (A) ISO-NE Winter Reliability Program revenues
attributable to any period on and after the Closing and (B) ISO-NE Forward
Capacity Market capacity payments attributable to any period on and after the
Closing, shall be promptly paid over to Buyer. Any payment required to be made
by a Party pursuant to this Section 5.9(b) shall be made to the other Party by
wire transfer of immediately available funds to the account designated in
writing by such other Party.

Section 5.10    Post-Closing Operations. As required by the Settlement
Agreement, Buyer hereby covenants and agrees that Buyer shall (and shall cause
any successor or assign of Buyer to) cause the Facilities to remain in service
for a minimum of eighteen (18) months following the Closing Date.

Section 5.11    Discharge of Environmental Liabilities. On and after the Closing
Date, with respect to Environmental Liabilities which constitute Excluded
Environmental Liabilities, Buyer will use commercially reasonable efforts not to
prejudice or impair Seller’s rights under the Environmental Laws or interfere
with Seller’s ability to contest in appropriate administrative, judicial or
other proceedings its Liability, if any, for Environmental Claims or
Remediation. To the extent relevant to those Environmental Liabilities which
constitute Excluded Liabilities, (a) Buyer further agrees to provide to Seller
draft copies of all plans and studies prepared in connection with any Site
investigation or Remediation prior to their submission to the Governmental
Authority with jurisdiction under Environmental Laws, (b) Seller shall have the
right, without the obligation, to attend all meetings between Buyer, its
Representatives, and such Governmental Authorities, and (c) Buyer shall promptly
provide to Seller copies of all written information, plans, documents and
material correspondence submitted to or received from such Governmental
Authorities relating to Buyer’s discharge of any Environmental Liabilities
assumed pursuant to this Agreement.

Section 5.12    Transfer Taxes. Notwithstanding any other provision of this
Agreement to the contrary, Buyer and Seller shall in good faith determine the
amount and at Closing each pay fifty percent (50%) of all Transfer Taxes that
may be imposed upon, or payable, collectible or incurred in connection with the
transfer of the Acquired Assets to Buyer or otherwise in connection with the
transactions contemplated by this Agreement and the Related Agreements.
Accordingly, if Seller is required by Law to pay any such Transfer Taxes, Buyer
shall reimburse Seller such that Buyer bears fifty percent (50%) of such
Transfer Taxes. Buyer shall, at its own expense, prepare and timely file all Tax
Returns relating to any such Transfer Tax (and Seller shall cooperate with
respect thereto as reasonably necessary, including by preparing, executing and
providing its Tax Return to Buyer, or by joining in the execution of any such
Tax Returns if required by applicable Law), shall notify Seller when such
filings have been made and shall provide Seller with copies thereof.

Section 5.13    Tax Matters. Except as provided in Section 5.12 relating to
Transfer Taxes:
(a)    With respect to Taxes to be prorated in accordance with Section 2.7 of
this Agreement, Buyer shall prepare and timely file all Tax Returns required to
be filed after the Closing with respect to the Acquired Assets, if any, and
Buyer shall duly and timely pay all such Taxes shown to be due on such Tax
Returns (or shall reimburse Seller for any such Taxes paid by Seller). Buyer’s
preparation of any such Tax Returns shall be subject to Seller’s review and
comment, and Buyer shall consider in good faith any comments received from
Seller. No later than twenty (20) Business Days prior to the due date of any
such Tax Return, Buyer shall make such Tax Return available for Seller’s review
and comment. Buyer shall respond no later than five (5) Business Days prior to
the due date for filing such Tax Return. Without the prior written consent of
Seller, Buyer will not (i) file or amend any Tax Return relating to any taxable
period ending on or prior to the Closing Date, or to any taxable period
beginning before the Closing Date and ending after the Closing Date, or any
portion thereof or (ii) extend or waive, or cause to be extended or waived, any
statute of limitations or other period for the assessment of any Tax or
deficiency related to any such taxable period (or portion thereof).
(b)    Whenever any Taxing Authority asserts a claim, makes an assessment, or
otherwise disputes the amount of Taxes relating to any taxable period ending on
or prior to the Closing Date, or to any taxable period beginning before the
Closing Date and ending after the Closing Date, or any portion thereof, Buyer
shall, upon receipt of such assertion, promptly, but no later than thirty (30)
days thereafter, inform Seller in writing of such assertion. With respect to
proceedings that relate solely to Taxes that represent Excluded Liabilities and
to any proceedings described on Schedule 3.10, Seller shall have the sole right
to control any such proceedings and to determine whether and when to settle any
such claim, assessment or dispute; provided, however, that Seller shall not
settle any Tax controversies in a manner that would reasonably be expected to
affect the Tax Liabilities of Buyer or any of its Affiliates in a material
manner for any taxable year or period ending after the Closing Date without the
prior written consent of Buyer. With respect to proceedings that relate to Taxes
that represent Assumed Liabilities, Buyer shall have the sole right to control
any such proceedings and determine whether and when to settle any such claim,
assessment or dispute; provided, however, that Buyer shall not settle any Tax
controversies in a manner that would reasonably be expected to affect the Tax
Liabilities of Seller or any of its Affiliates in a material manner for any
taxable year or period without the prior written consent of Seller. Each of
Buyer and Seller shall provide the other with such assistance and cooperation as
may reasonably be requested by the other Party in connection with the
preparation of any Tax Return, any audit or other examination by any Taxing
Authority, or any judicial or administrative proceedings relating to Liability
for Taxes. Such assistance and cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and each will
retain and provide the requesting Party with any records or information until
the expiration of the statute of limitations (and, to the extent notified by the
other Party, any extensions thereof) of the respective taxable periods which may
be relevant to such Tax Return, audit or examination, proceedings or
determination.

Section 5.14    Further Assurances. At any time and from time to time after the
Closing, at the reasonable request of a Party and without further consideration,
the other Party will or will cause its Affiliates to execute and deliver such
instruments of sale, transfer, conveyance, assignment, assumption and
confirmation and take such actions as the Parties may reasonably agree are
necessary to transfer, convey and assign to Buyer, and to confirm Buyer’s title
to or interest in the Acquired Assets and assumption of and obligation with
respect to the Assumed Liabilities, to put Buyer in actual possession and
operating control of the Acquired Assets, and otherwise to consummate and give
effect to the transactions contemplated by this Agreement. For avoidance of
doubt, in the event that any asset that is an Acquired Asset shall not have been
conveyed to Buyer at the Closing, Seller shall, subject to Section 5.3, use its
commercially reasonable efforts to convey such asset to Buyer as promptly as is
practicable after the Closing.

Section 5.15    Schedule Updates. From time to time during the Interim Period,
Seller may supplement or amend and deliver updates to the Schedules with respect
to any changes or events occurring or conditions arising after the Effective
Date, including such supplements or amendments to Schedules expressly permitted
or required herein (each, a “Schedule Update”). In the event that any Schedule
Update discloses any such change, event or condition that would prevent the
Seller from satisfying the condition set forth in Section 6.1(a), then either
(A) Seller shall have a reasonable opportunity to cure such fact or circumstance
or (B) if Seller determines that such fact or circumstance is incapable of cure
by Seller by the Outside Date, Seller shall promptly notify Buyer of such
determination, and then within five (5) Business Days of such determination,
Buyer and Seller shall in good faith seek to quantify the amount of Losses
relating to such fact or circumstance that Buyer would reasonably be expected to
suffer as a result thereof. In the event the Buyer and Seller are unable to
agree as to the amount of Losses resulting from such fact or circumstance, such
matter shall be referred to the Independent Accountant for final determination.
The amount of any such Losses finally determined (whether by agreement of the
parties or by the Independent Accountant) shall result in a dollar for dollar
reduction to the Base Purchase Price payable by Buyer at the Closing, provided,
that if the amount of such Losses are equal to or greater than ten percent (10%)
of the Base Purchase Price, either Seller or Buyer may, in their discretion,
elect to terminate this Agreement in lieu of accepting a reduction to the Base
Purchase Price by delivering a written termination notice to the other Party.
If, pursuant to this Section 5.15, either Seller cures such fact or
circumstance, or the amount of Losses is finally determined (and, if applicable,
neither Seller nor Buyer exercises any termination right pursuant to the
previous sentence), then the Schedule Update relating to such fact or
circumstance shall be deemed to be part of the Schedules for purposes of
determining whether Seller has satisfied the condition set forth in Section
6.1(a). In the event that Seller provides a Schedule Update, Seller shall also
promptly provide any additional information relating thereto as Buyer may
reasonably request.

Section 5.16    Casualty. If any Acquired Asset is damaged or destroyed by a
casualty loss during the Interim Period (a “Casualty Loss”), and the cost of
restoring such damaged or destroyed Acquired Asset to a condition reasonably
comparable to its prior condition inclusive of a reasonable estimate of the
likely business interruption cost associated with such event (assuming
commercially reasonable efforts are undertaken to remediate such casualty event)
(such costs with respect to any Acquired Asset, the “Restoration Cost”) does not
exceed ten percent (10%) of the Base Purchase Price, Seller may elect, by
written notice to Buyer provided within sixty (60) days of the applicable
Casualty Loss, to either (a) reduce the amount of the Purchase Price by the
estimated Restoration Cost (as estimated by a qualified firm mutually selected
by Buyer and Seller as promptly as practicable after the date of the event
giving rise to the Casualty Loss) or (b) restore such damaged or destroyed
Acquired Asset at Seller’s expense at any time prior to the Outside Date to a
condition reasonably comparable to its condition prior to such Casualty Loss,
and in either event such Casualty Loss shall not affect the Closing; provided,
that in the event Seller elects to restore such damaged or destroyed Acquired
Asset pursuant to the foregoing clause (b), Seller shall have the option,
exercisable by delivering written notice to Buyer, to extend the Outside Date by
an additional period of up to ninety (90) days after the original Outside Date
set forth in Section 8.1(a) to the extent additional time is needed to complete
such restoration. If Seller does not make an election as set forth in the
preceding sentence within such sixty (60) day period following the Casualty
Loss, Seller shall be deemed to have elected to reduce the amount of the
Purchase Price by the estimated Restoration Cost as provided above. If the
Restoration Cost exceeds ten percent (10%) of the Base Purchase Price, Buyer may
elect, by written notice to Seller provided within sixty (60) days of the
applicable Casualty Loss, to either (i) reduce the amount of the Purchase Price
by the estimated Restoration Cost (as estimated by a qualified firm mutually
selected by Buyer and Seller as promptly as practicable after the date of the
event giving rise to the Casualty Loss) or (ii) terminate this Agreement. If
Buyer does not make an election as set forth in the preceding sentence within
such sixty (60) day period following the Casualty Loss, Seller may elect to
terminate this Agreement by written notice to Buyer delivered within ten (10)
days thereafter. In the event Seller elects to restore such damaged or destroyed
Acquired Asset or to reduce the amount of the Purchase Price by the estimated
Restoration Cost pursuant to this Section 5.16, (A) for avoidance of doubt,
Buyer shall have no rights to any insurance proceeds related thereto, to which
Seller shall be solely entitled, and (B) on or after the Closing, Buyer will, at
Seller’s written election, assign to Seller the rights, if any, to any
contribution available under any long term service agreement or other Contract
included in the Acquired Assets, as and to the extent relating to the applicable
Casualty Loss, and, to the extent that Buyer receives any proceeds or other
compensation associated with any such Casualty Loss, Buyer shall cause the
amount of such proceeds or compensation to be paid over to Seller promptly upon
receipt.

Section 5.17    Condemnation. If any Acquired Assets are taken by condemnation
during the Interim Period and such Acquired Assets have a condemnation value
(the “Condemnation Value”) that does not exceed ten percent (10%) of the Base
Purchase Price, the Purchase Price shall be reduced by such Condemnation Value
and such condemnation shall not affect the Closing. If the Condemnation Value
exceeds ten percent (10%) of the Base Purchase Price, Buyer may elect, by
written notice to Seller provided within sixty (60) days of the applicable
Condemnation Event, to either reduce the Purchase Price by such Condemnation
Value or terminate this Agreement. If Buyer does not make such an election
within such sixty (60) day period, Seller may elect to terminate this Agreement
by written notice to Buyer delivered within ten (10) days thereafter. To the
extent the amount of the Purchase Price is reduced by the Condemnation Value
pursuant to this Section 5.17, (A) for avoidance of doubt, Buyer shall have no
rights to any condemnation award or insurance proceeds related thereto, to which
Seller shall be solely entitled, and (B) Buyer shall, to the extent that it
receives any award, proceeds or other compensation associated with any such
condemnation event on or after Closing, cause the amount of such award, proceeds
or compensation to be paid over to Seller promptly upon receipt.

Section 5.18    Confidentiality. Buyer acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees to keep confidential, in accordance with the provisions of
the Confidentiality Agreement, information provided to Buyer pursuant to this
Agreement (including this Agreement and the Exhibits and Schedules hereto);
provided, that from and after Closing, Buyer shall not have any obligation to
maintain the confidentiality of information with respect to the Acquired Assets,
but Buyer’s confidentiality obligations under the Confidentiality Agreement
(including with respect to information concerning Seller and its Affiliates)
shall otherwise continue. If this Agreement is, for any reason, terminated prior
to the Closing, the Confidentiality Agreement and the provisions of this Section
5.18 shall nonetheless continue in full force and effect. From and after the
Closing, Seller agrees to keep all non-public information relating to Buyer or
the Acquired Assets (including to the extent contained in any copy of the
Transferred Books and Records maintained by Seller) confidential and not to
disclose such information without Buyer’s written consent (unless required by
Law or Order).

Section 5.19    Public Announcements. Except as otherwise expressly provided
herein, each Party shall, and shall cause its Affiliates (as applicable) to,
consult with the other Party regarding the timing and content of any public
announcements regarding this Agreement, the Closing and the other transactions
contemplated by this Agreement to the news media, financial community, any
Governmental Authority, customers, suppliers or the general public. Except as
otherwise provided herein, no Party or its Affiliates shall make any such public
announcement without the prior written consent of the other Party, unless any
such disclosure is otherwise required by Law or by the rules of a national
securities exchange (in which case such Party will provide to the other Party
reasonable advance notice of and an opportunity to review any such disclosure).

Section 5.20    ARCO ROFR. As promptly as practicable following the Effective
Date, Seller shall comply with the ARCO ROFR requirements set forth in Article
VII of the ARCO By-Laws, and shall promptly notify Buyer in the event that ARCO
or any of its stockholders exercises its right to purchase the ARCO Shares in
accordance with the ARCO ROFR. Upon the exercise of such right by ARCO or any of
its stockholders, (a) Seller shall not be required to sell, and Buyer shall not
be required to purchase, the ARCO Shares pursuant to this Agreement, the ARCO
Shares shall cease to be included as an Acquired Asset hereunder, and any
provisions of this Agreement relating to the ARCO Shares shall be deemed of no
further force and effect, (b) the Purchase Price shall automatically be deemed
to be reduced by the amount allocated to the ARCO Shares on Schedule 2.8(b), (c)
except as set forth in the foregoing, the remaining provisions of this Agreement
shall continue in full force and effect in all respects, and (d) the removal of
the ARCO Shares from the transactions contemplated hereby as contemplated by
this Section 5.20 shall not be deemed a breach or default of this Agreement in
any event.

Section 5.21    Exclusivity. From and after the Effective Date, Seller agrees
not to engage in any discussions or negotiations concerning any potential sale
of the Acquired Assets to any party other than Buyer.

ARTICLE VI    
CONDITIONS TO CLOSING

Section 6.1    Buyer’s Conditions to Closing. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or prior to Closing, of each of the following conditions (except
to the extent waived in writing by Buyer):
(a)    Representations and Warranties. (i) The representations and warranties
made by Seller in ARTICLE III that are not qualified by “materiality,” “Material
Adverse Effect” or similar qualifiers shall be true and correct in all material
respects on the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date) and (ii) the
representations and warranties made by Seller in ARTICLE III that are qualified
by “materiality,” “Material Adverse Effect” or similar qualifiers shall be true
and correct on the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date).
(b)    Performance. Seller shall have performed and complied, in all material
respects, with all agreements, covenants and obligations required by this
Agreement to be performed or complied with by Seller at or before the Closing.
(c)    Officer’s Certificate. Seller shall have delivered to Buyer at the
Closing a certificate of an authorized officer of Seller, dated as of the
Closing Date, stating that the conditions set forth in Section 6.1(a) and
Section 6.1(b) have been satisfied.
(d)    Consents. The Seller Required Consents and the Buyer Required Consents
marked with an asterisk on Schedule 3.3 and Schedule 4.3(c) shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority with respect thereto (including under the HSR Act, if applicable)
shall have occurred.
(e)    No Injunctions. On the Closing Date, there shall be no Laws or Orders in
effect that operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement.
(f)    Deliveries. Seller shall have delivered or shall stand ready to deliver
all of the certificates, instruments, agreements, documents and other items
specified to be delivered by it hereunder, including pursuant to Section 2.10.
(g)    Material Adverse Effect. No Material Adverse Effect shall have occurred.

Section 6.2    Seller’s Conditions to Closing. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or prior to Closing, of each of the following conditions (except
to the extent waived in writing by Seller):
(a)    Representations and Warranties. (i) The representations and warranties
made by Buyer in ARTICLE IV that are not qualified by “materiality,” “Material
Adverse Effect” or similar qualifiers shall be true and correct in all material
respects on the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date) and (ii) the
representations and warranties made by Buyer in ARTICLE IV that are qualified by
“materiality,” “Material Adverse Effect” or similar qualifiers shall be true and
correct on the Closing Date as though made on and as of the Closing Date (except
to the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date).
(b)    Performance. Buyer shall have performed and complied, in all material
respects, with all agreements, covenants and obligations required by this
Agreement to be performed or complied with by Buyer at or before the Closing.
(c)    Officer’s Certificate. Buyer shall have delivered to Seller at the
Closing a certificate of an authorized officer of Buyer, dated as of the Closing
Date, stating that the conditions set forth in Section 6.2(a) and Section 6.2(b)
have been satisfied.
(d)    Consents. The Seller Required Consents and the Buyer Required Consents
marked with an asterisk on Schedule 3.3 and Schedule 4.3(c) shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority with respect thereto (including under the HSR Act, if applicable)
shall have occurred.
(e)    No Injunctions. On the Closing Date, there shall be no Laws or Orders in
effect that operate to restrain, enjoin, prohibit or otherwise prevent or make
illegal the consummation of the transactions contemplated by this Agreement.
(f)    Deliveries. Buyer shall have delivered or shall stand ready to deliver
all of the certificates, instruments, agreements, documents and other items
specified to be delivered by it hereunder, including pursuant to Section 2.11.
(g)    Closing Purchase Price. Buyer shall have delivered the Closing Purchase
Price in accordance with Section 2.5.

ARTICLE VII    
INDEMNIFICATION; LIMITATIONS OF LIABILITY AND WAIVERS

Section 7.1    Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties of Seller set forth in Section 3.1
(Organization and Existence), Section 3.2 (Authority and Enforceability) and
Section 3.17 (Brokers) and the representations and warranties of Buyer set forth
in Section 4.1 (Organization and Existence), Section 4.2 (Authority and
Enforceability) and Section 4.6 (Brokers), shall survive the Closing and shall
remain in full force and effect for a period of twelve (12) months following the
Closing Date. All other representations and warranties of any Party contained in
this Agreement shall expire at the Closing and shall have no further force or
effect. The covenants and agreements of the Parties contained in this Agreement
to be performed on or prior to the Closing shall expire at the Closing and have
no further force or effect, and the covenants and agreements of the Parties
contained in this Agreement that by their terms survive the Closing or
contemplate performance after the Closing shall survive Closing until fully
performed. The indemnification obligations of any Party pursuant to this ARTICLE
VII with respect to any breach of a representation, warranty, covenant or other
agreement hereunder shall terminate upon the expiration of such representation,
warranty, covenant or other agreement.

Section 7.2    Effect of Closing. Upon the Closing, any condition to the
obligations of either Party to consummate the transactions contemplated hereby
that has not been satisfied as of the Closing Date, and any representation,
warranty, covenant or agreement that has been breached or left unsatisfied by
either Party as of the Closing Date, will be deemed waived by the Parties as of
the Closing Date, and each Party will be deemed to fully release and forever
discharge the other Party on account of any and all Claims and Losses with
respect to the same. Nothing in this Section 7.2 shall be deemed to affect any
provision herein which expressly survives the Closing or pertains to matters
which will occur after the Closing.

Section 7.3    Indemnification by Seller. Subject to the other provisions of
this ARTICLE VII, from and after the Closing, Seller shall indemnify, defend and
hold harmless Buyer, its Affiliates and their respective Representatives
(collectively, the “Buyer Indemnified Parties”) from and against all Losses
suffered or incurred by a Buyer Indemnified Party resulting or arising from:
(a)    Any breach of any representation or warranty of Seller contained in this
Agreement that survives the Closing pursuant to Section 7.1;
(b)    Any breach of any covenant or agreement of Seller contained in this
Agreement that survives the Closing pursuant to Section 7.1; or
(c)    Any Excluded Liability.

Section 7.4    Indemnification by Buyer. Subject to the other provisions of this
ARTICLE VII, from and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller, its Affiliates and their respective Representatives
(collectively, the “Seller Indemnified Parties”) from and against all Losses
suffered or incurred by a Seller Indemnified Party resulting or arising from:
(a)    Any breach of any representation or warranty of Buyer contained in this
Agreement that survives the Closing pursuant to Section 7.1;
(b)    Any breach of any covenant or agreement of Buyer contained in this
Agreement that survives the Closing pursuant to Section 7.1; or
(c)    Any Assumed Liability.

Section 7.5    Certain Limitations. The Buyer Indemnified Party or Seller
Indemnified Party, as applicable, making a claim for indemnification under this
ARTICLE VII is referred to herein as the “Indemnified Party” and the Party
against whom such claims are asserted under this ARTICLE VII is referred to as
the “Indemnifying Party.” The indemnification provided for in this ARTICLE VII
shall be subject to the following limitations and other provisions:
(a)    Notwithstanding anything herein to the contrary, the aggregate amount of
all Losses for which Seller shall be liable pursuant to Section 7.3(a) shall not
exceed an amount equal to the Purchase Price.
(b)    Any Indemnified Party that becomes aware of a Loss for which it seeks
indemnification under this ARTICLE VII shall be required to use commercially
reasonable efforts to mitigate the Loss.
(c)    Losses of any Indemnified Party hereunder shall be calculated after
deducting the amount of any insurance proceeds and any indemnity, contribution
or other similar Third Party recoveries actually received or reasonably expected
to be received by such Indemnified Party in respect of such Loss at or prior to
the time of such calculation (net of the reasonable out of pocket costs and
expenses associated with such recoveries and any associated increases in
insurance premiums). The Indemnified Party shall use its commercially reasonable
efforts to recover under insurance policies or indemnity, contribution or
similar agreements for any Losses prior to seeking indemnification under this
Agreement.
(d)    Losses of any Indemnified Party hereunder shall be determined net of
(i) any Tax benefit actually realized as of the time of such determination as a
result of sustaining such Losses, and (ii) the net present value, calculated as
of the time of such determination, of Tax benefits reasonably expected to be
derived as a result of sustaining such Losses.
(e)    All Losses shall be determined without duplication of recovery under any
other provisions of this Agreement or any Related Agreement. Without limiting
the generality of the foregoing, (i) if any fact, circumstance, condition,
agreement or event forming a basis for a claim for indemnification under this
ARTICLE VII shall overlap with any fact, circumstance, condition, agreement or
event forming the basis of any other claim for indemnification under this
ARTICLE VII, there shall be no duplication in the calculation of the amount of
Losses, and (ii) neither Seller nor Buyer shall have any liability under this
ARTICLE VII for Losses relating to matters to the extent included in the
calculation of the Purchase Price Adjustment in accordance with Section 2.6 or
the prorations made in accordance with Section 2.7 (other than the failure to
pay or credit any amounts so included).
(f)    Notwithstanding anything to the contrary herein, Seller’s liability for
indemnification of Excluded Environmental Liabilities pursuant to Section 7.3(c)
(i) shall terminate on the fifth (5th) anniversary of the Closing Date, after
which Seller shall have no further obligation to indemnify any Buyer Indemnified
Party in respect of such Excluded Environmental Liabilities pursuant to Section
7.3(c); provided, that any such claims for indemnification in respect of
Excluded Environmental Liabilities asserted in good faith by any Buyer
Indemnified Party prior to the fifth (5th) anniversary of the Closing Date and
not finally resolved prior to the fifth (5th) anniversary of the Closing Date
shall survive until finally resolved, subject to the dollar limitations set
forth in clause (ii) below, (ii) shall in no event exceed, in the aggregate, ten
percent (10%) of the Purchase Price, and (iii) shall be subject to reduction to
the extent such liability results from a violation by Buyer of its obligations
under Section 5.11.

Section 7.6    Indemnification Procedures.
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Claim made or brought by any Third Party (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 7.6(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third Party Claim with
counsel selected by it, subject to the Indemnifying Party’s right to control the
defense thereof. If the Indemnifying Party elects not to compromise or defend
such Third Party Claim or fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, the Indemnified
Party may, subject to Section 7.6(b), pay, compromise or defend such Third Party
Claim and, subject to the limitations set forth in this ARTICLE VII, seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. Seller and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 5.18)
information reasonably available to such Party relating to such Third Party
Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 7.6(b). If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer and also
fails to assume defense of such Third Party Claim, the Indemnifying Party may
settle the Third Party Claim upon the terms set forth in such firm offer to
settle such Third Party Claim. If the Indemnified Party has assumed the defense
pursuant to Section 7.6(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).
(c)    Direct Claims. Any Claim by an Indemnified Party for indemnification on
account of a Loss which does not result from a Third Party Claim (a “Direct
Claim”) shall be asserted by the Indemnified Party giving the Indemnifying Party
prompt written notice thereof, and in any event within thirty (30) days after
the discovery by the Indemnified Party of the circumstances giving rise to such
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such thirty (30)
day period, the Indemnified Party shall allow the Indemnifying Party and its
Representatives to investigate the matter or circumstance alleged to give rise
to the Direct Claim, and whether and to what extent any amount is payable in
respect of the Direct Claim, and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such reasonable information and
assistance (including access to the Indemnified Party’s premises and personnel
and the right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request
(subject to the provisions of Section 5.18). If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

Section 7.7    Tax Treatment of Indemnification Payments. Unless otherwise
required by applicable Law, all indemnification payments made pursuant to this
Agreement will be treated as an adjustment to the Purchase Price for all Tax
purposes

Section 7.8    Waiver of Other Representations; No Reliance; “As Is” Sale.
(a)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT FOR
THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III, IT IS
THE EXPLICIT INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NONE OF
SELLER, ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES HAS MADE OR IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT COMMON LAW,
STATUTORY OR OTHERWISE, WRITTEN OR ORAL, WITH RESPECT TO, (I) THE ACQUIRED
ASSETS, THE ASSUMED LIABILITIES, OR ANY PART THEREOF OR (II) THE ACCURACY OR
COMPLETENESS OF THE INFORMATION, RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER
MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER HAS NOT
EXECUTED OR AUTHORIZED THE EXECUTION OF THIS AGREEMENT IN RELIANCE UPON ANY SUCH
PROMISE, REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH HEREIN.
(b)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III, THE ACQUIRED
ASSETS ARE SOLD “AS IS, WHERE IS,” “WITH ALL FAULTS,” AND NONE OF SELLER OR ITS
AFFILIATES, NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES, MAKE OR HAVE MADE, AND
BUYER IS NOT RELYING ON, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, WRITTEN OR
ORAL, AS TO LIABILITIES, OPERATIONS OF THE FACILITIES, TITLE, CONDITION, VALUE
OR QUALITY OF THE ACQUIRED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE),
RISKS OR ANY OTHER MATTERS RESPECTING THE ACQUIRED ASSETS OR ASSUMED
LIABILITIES, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO (TO THE EXTENT NOT
OTHERWISE PROVIDED FOR HEREIN) (I) THE ACTUAL OR RATED GENERATING CAPABILITY OF
ANY OF THE FACILITIES OR THE ABILITY OF BUYER TO SELL FROM ANY OF THE FACILITIES
ELECTRIC ENERGY, CAPACITY OR OTHER PRODUCTS RECOGNIZED BY ISO-NE FROM TIME TO
TIME, (II) MERCHANTABILITY, USAGE, OR SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE ACQUIRED ASSETS, OR ANY PART THEREOF, (III) THE
WORKMANSHIP OF THE ACQUIRED ASSETS, OR THE ABSENCE OF ANY DEFECTS THEREIN,
WHETHER LATENT OR PATENT, (IV) COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS
RESPECTING THE ACQUIRED ASSETS, (V) WHETHER SELLER POSSESSES SUFFICIENT REAL
PROPERTY OR PERSONAL PROPERTY TO OPERATE THE ACQUIRED ASSETS, OR (VI) THE
PROBABLE SUCCESS OR PROFITABILITY OF OPERATING THE ACQUIRED ASSETS AFTER THE
CLOSING, ALL OF WHICH ARE EXPRESSLY DISCLAIMED BY SELLER. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, SELLER FURTHER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF HAZARDOUS SUBSTANCES OR
LIABILITY OR POTENTIAL LIABILITY ARISING UNDER ENVIRONMENTAL LAWS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND REGARDING
THE CONDITION OF THE ACQUIRED ASSETS OR THE SUITABILITY THEREOF FOR OPERATION AS
POWER GENERATION FACILITIES OR AS SITES FOR THE DEVELOPMENT OF ADDITIONAL OR
REPLACEMENT GENERATION CAPACITY. NO MATERIAL OR INFORMATION MADE AVAILABLE BY OR
COMMUNICATIONS MADE BY SELLER, ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES, THE NHPUC, OR ANY BROKER OR INVESTMENT BANKER IN EXPECTATION OF
OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT
LIMITATION ANY INFORMATION OR MATERIAL CONTAINED IN THE CONFIDENTIAL INFORMATION
MEMORANDUM DATED AS OF MARCH 2017, ANY OTHER EVALUATION OR DUE DILIGENCE
MATERIAL, THE DATA SITE, MANAGEMENT PRESENTATIONS, FUNCTIONAL “BREAK-OUT”
DISCUSSIONS, OR ANY ORAL, WRITTEN OR ELECTRONIC RESPONSE TO ANY INFORMATION
REQUEST MADE AVAILABLE TO BUYER, WILL CAUSE OR CREATE ANY WARRANTY, EXPRESS OR
IMPLIED, AS TO THE TITLE, CONDITION, VALUE OR QUALITY OF THE ACQUIRED ASSETS
OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN
ARTICLE III, AND EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER SHALL NOT HAVE OR
BE SUBJECT TO ANY LIABILITY TO BUYER RESULTING THEREFROM.

Section 7.9    Exclusive Remedies; Certain Waivers, Releases and Limitations.
(a)    Notwithstanding anything to the contrary set forth herein, subject to
Section 8.3, from and after the Closing, the rights and remedies of the Parties
under this ARTICLE VII shall be the exclusive rights and remedies available to
any Party hereto with respect to any breach of any representation, warranty,
covenant or agreement set forth in this Agreement or otherwise in respect of the
transactions contemplated by this Agreement or the Related Agreements (excluding
the Asset Demarcation Agreement, the Easements, the Interconnection Agreements,
and the Transition Services Agreement). In furtherance of the foregoing, subject
to Section 8.3, each Party hereby waives, from and after the Closing, any and
all rights, claims and causes of action for any breach of any representation,
warranty, covenant or agreement set forth in this Agreement or otherwise
relating to the transactions contemplated by this Agreement or the Related
Agreements that it may have against the other Party hereto and its Affiliates
and their respective Representatives arising under or based upon any Law or
otherwise, except pursuant to the provisions of this ARTICLE VII. Nothing in
this Section 7.9(a) shall limit any Party’s rights to seek and obtain any
equitable relief to which such Party is entitled pursuant to Section 8.3;
provided, however, that any monetary awards awarded as a part of such equitable
relief shall be subject to the limitations set forth in this ARTICLE VII.
(b)    Without limiting the provisions of Section 7.9(a), Buyer, for itself and
its Affiliates, effective as of the Closing, hereby irrevocably releases, agrees
to hold harmless and forever discharges Seller, its Representatives and its
Affiliates from any and all claims, demands, Losses, Liabilities, damages,
complaints, causes of action, investigations, hearings, actions, suits or other
Claims or proceedings of any kind or character whether known or unknown, hidden
or concealed, arising out of or related to any Environmental Liability, except
for Excluded Environmental Liabilities but only to the extent and for so long as
the same are retained by Seller pursuant to Section 2.4(h). In furtherance of
the foregoing, effective as of the Closing, Buyer, for itself and its
Affiliates, hereby irrevocably waives, with respect to any matter it is
releasing pursuant to the preceding sentence, any and all rights and benefits
that it now has or in the future may have conferred upon it by virtue of any Law
or common law principle which provides that a general release does not extend to
claims which a party does not know or suspect to exist in its favor at the time
of executing such release, if knowledge of such claims would have materially
affected such party’s settlement with the obligor. Buyer hereby acknowledges
that it is aware that factual matters now unknown to it may have given or
hereafter may give rise to claims, demands, Losses, Liabilities, damages,
complaints, causes of action, investigations, hearings, actions, suits or other
Claims or proceedings that are unknown, unanticipated and unsuspected as of the
Effective Date and will not be known, anticipated or suspected prior to the
Closing Date, and Buyer further agrees that this Section 7.9(b) has been
negotiated and agreed upon in light of that awareness, and Buyer, for itself and
on behalf of its Affiliates, nevertheless hereby intends to irrevocably release,
hold harmless and forever discharge Seller and its Affiliates as set forth in
the first sentence of this Section 7.9(b).
(c)    To the extent the transfer, conveyance, assignment and delivery of the
Acquired Assets to Buyer as contemplated in this Agreement is accomplished by
deeds, assignments, easements, leases, licenses, bills of sale or other
instruments of transfer and conveyance, whether executed at the Closing or
thereafter, these instruments are made without representation or warranty by, or
recourse against, Seller, except as expressly provided in this Agreement or in
any such instrument.
(d)    No Representative or Affiliate of Seller shall have any personal
liability to Buyer or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of Seller in this
Agreement, and no Representative or Affiliate of Buyer shall have any personal
liability to Seller or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of Buyer in this
Agreement.
(e)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ANY RELATED AGREEMENT
(EXCLUDING THE ASSET DEMARCATION AGREEMENT, THE EASEMENTS, THE INTERCONNECTION
AGREEMENTS, AND THE TRANSITION SERVICES AGREEMENT) TO THE CONTRARY, EXCEPT TO
THE EXTENT PURSUANT TO A THIRD PARTY CLAIM, NO PARTY SHALL BE LIABLE FOR
SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, OR
LOST OPPORTUNITY, LOST PROFITS, DIMINUTION OF VALUE OR ANY DAMAGES BASED ON ANY
TYPE OF MULTIPLE, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW
OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE, JOINT OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT (“NON-REIMBURSABLE
DAMAGES”).

ARTICLE VIII    
TERMINATION

Section 8.1    Termination. This Agreement may be terminated at any time before
the Closing as follows:
(a)    By either Buyer or Seller, by written notice to the other, if the Closing
shall not have occurred within twelve (12) months after the Effective Date, as
may be extended pursuant to Section 5.16 (the “Outside Date”); provided, that
(i) if the sole reason Closing has not occurred prior to the Outside Date is
that one or more Consents of a Governmental Authority required to consummate the
Closing pursuant to ARTICLE VI have not yet been obtained or made, and such
Consents are being diligently pursued by the appropriate Party, then such
Outside Date may be extended by either Party by written notice to the other
Party delivered at any time before termination of this Agreement, for an
additional ninety (90) days, and (ii) Buyer cannot terminate this Agreement
under this provision if the failure of the Closing to occur is the result of the
failure on the part of Buyer to perform any of its obligations hereunder and
Seller cannot terminate this Agreement under this provision if the failure of
the Closing to occur is the result of the failure on the part of Seller to
perform any of its obligations hereunder;
(b)    By Seller, by written notice to Buyer, (i) immediately if Buyer has (A)
breached its obligation to pay the Closing Purchase Price pursuant to Section
2.5 and Section 2.11(a), or (B) breached any of its covenants, agreements or
obligations contained in Section 5.18 at any time; or (ii) if Buyer has breached
in any material respect any other representation, warranty, covenant, agreement
or obligation in this Agreement and such breach, in the case of this clause
(ii), has not been cured within thirty (30) days following written notification
thereof; provided, however, that if, at the end of such thirty (30) day period,
Buyer is endeavoring in good faith, and proceeding diligently, to cure such
breach, Buyer shall have an additional thirty (30) days in which to effect such
cure;
(c)    By Buyer, by written notice to Seller, if Seller has breached any of its
representations, warranties, covenants, agreements or obligations in this
Agreement and (i) such breach has not been cured within thirty (30) days
following written notification thereof; provided, however, that if, at the end
of such thirty (30) day period, Seller is endeavoring in good faith, and
proceeding diligently, to cure such breach, Seller shall have an additional
thirty (30) days in which to effect such cure and (ii) such breach (to the
extent not cured) would result in a Material Adverse Effect or would have a
material adverse effect on Seller’s ability to perform its obligations
hereunder;
(d)    By either Buyer or Seller, by written notice to the other, if there shall
be in effect any Law or final, non-appealable Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement;
(e)    By Buyer or Seller, as applicable, in accordance with Section 5.16 or
Section 5.17; or
(f)    By mutual written agreement of Buyer and Seller.

Section 8.2    Effect of Termination; Termination Fee.
(a)    If this Agreement is validly terminated pursuant to Section 8.1, there
will be no liability or obligation on the part of Seller or Buyer (or any of
their respective Representatives or Affiliates), except as provided in this
Section 8.2.
(b)    Regardless of the reason for termination, Section 5.4(d), Section 5.18,
Section 5.19, Section 7.9, Section 8.2, Section 8.3 and ARTICLE IX (and, in each
case the applicable definitions and rules of interpretation set forth in ARTICLE
I) will survive any termination of this Agreement.
(c)    Upon termination of this Agreement by either Party for any reason, each
Party shall return or destroy, in accordance with the terms of the
Confidentiality Agreement and Section 5.18, all documents and other materials
provided by the other Party relating to the Acquired Assets, the Assumed
Liabilities, the Facilities or to this Agreement, the Related Agreements or the
transactions contemplated hereby or thereby, including any information relating
to the Parties to this Agreement, whether obtained before or after the execution
of this Agreement, and all information received by Buyer with respect to Seller,
the Acquired Assets, the Assumed Liabilities, the Facilities, this Agreement,
the Related Agreements or otherwise respecting the transactions contemplated
hereby shall remain subject to the terms of the Confidentiality Agreement and
Section 5.18.
(d)    If this Agreement is terminated by Seller pursuant to Section 8.1(b),
then notwithstanding any other provision of this Agreement but without limiting
any right of Seller to an injunction, specific performance or other non-monetary
equitable relief in accordance with Section 8.3, Buyer hereby agrees to pay
immediately to Seller, as liquidated damages (and not a penalty) in connection
with any such termination, an amount equal to Twelve Million, Four Hundred Fifty
Dollars ($12,450,000) in immediately available funds. The Parties acknowledge
and agree that the provisions for payment of liquidated damages in this Section
8.2(d) have been included because, in the event of termination of this Agreement
pursuant to Section 8.1(b), the actual damages to be incurred by Seller are
reasonably expected to approximate the amount of liquidated damages set forth in
this Section 8.2(d) and because the actual amount of such damages would be
difficult if not impossible to measure and prove precisely. The Parties
therefore expressly intend to liquidate damages in advance in accordance with
this Section 8.2(d), and, without limiting the generality of the foregoing,
acknowledge and agree that the amount of liquidated damages set forth in this
Section 8.2(d) is reasonable and is not greatly disproportionate to the
presumable loss or injury of Seller in the event of termination of this
Agreement pursuant to Section 8.1(b). Buyer acknowledges that the agreements
contained in this Section 8.2(d) are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, Seller would
not enter into this Agreement. The Parties acknowledge and agree that (A) Seller
shall be entitled both to pursue payment of liquidated damages in accordance
with this Section 8.2(d) and to pursue specific performance pursuant to Section
8.3 and (B) Seller may, in its sole discretion, elect to receive either an award
of liquidated damages in accordance with this Section 8.2(d) or judgment
awarding specific performance pursuant to Section 8.3; provided, that the
Parties acknowledge and agree that under no circumstance shall Seller be
entitled to receive both payment of liquidated damages in accordance with this
Section 8.2(d) and specific performance pursuant to Section 8.3.
(e)    In the event Seller or Buyer, as applicable, commences a proceeding in
order to obtain (i) payment hereunder that results in a judgment against Buyer
or Seller for the amounts set forth in Section 8.2(d), or (ii) specific
performance or other equitable relief that results in a judgment against Buyer
or Seller pursuant to Section 8.3, then in either case Buyer or Seller, as
applicable, shall also pay to Seller or Buyer, as applicable, its costs and
expenses (including reasonable attorneys’ fees and expenses) in connection with
such proceeding, together with interest on the amounts due pursuant to Section
8.2(d) or this Section 8.2(e) from the date such payment was required to be made
until the date of payment at the prime lending rate as published in The Wall
Street Journal in effect on the date such payment was required to be made.

Section 8.3    Specific Performance and Other Remedies. Each Party hereby
acknowledges and agrees that the rights of each Party to consummate the
transactions contemplated hereby are special, unique and of extraordinary
character, and that, if any of the provisions of this Agreement were not
performed by a Party in accordance with their specific terms or were otherwise
breached by a Party, the non-breaching Party would suffer irreparable damage and
would be without an adequate remedy at law. Notwithstanding anything to the
contrary herein, if any Party violates or fails or refuses to perform any
covenant or agreement made by such Party herein, without limiting or waiving in
any respect any rights or remedies of a Party under this Agreement now or
hereafter existing at law, in equity or by statute, the non-breaching Party
shall, in addition to any other remedy to which a Party is entitled at law or in
equity, be entitled to specific performance of such covenant or agreement,
injunctions to prevent or restrain breaches of this Agreement, and any other
equitable relief, in each case without the proof of actual damages. Each Party
agrees to waive any requirement for the security or posting of any bond in
connection with any such equitable remedy, and agrees that it will not oppose
the granting of an injunction, specific performance or other equitable relief on
the basis that (a) the other Party has an adequate remedy at law, or (b) an
award of specific performance is not an appropriate remedy for any reason at law
or equity.

ARTICLE IX    
MISCELLANEOUS

Section 9.1    Expenses. Except as otherwise expressly provided in this
Agreement, including in Section 8.2, whether or not the Closing shall have
occurred, each Party will pay its own costs and expenses (including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants) incurred in anticipation of, relating to and in connection with the
negotiation and execution of this Agreement and the transactions contemplated
hereby. Notwithstanding the foregoing, Buyer will pay (a) all filing fees for
Consents of Governmental Authorities required in connection with this Agreement,
the Related Agreements and the transactions contemplated hereby and thereby,
including filing fees in connection with obtaining required Consents from FERC
and any filings under the HSR Act, (b) all document recordation costs (including
all New Hampshire County Registry of Deeds recording fees and New Hampshire Land
and Community Heritage Investment Program surcharges for all deeds, mortgage
indenture releases, easements, plans and other recorded documents) and fifty
percent (50%) of all Transfer Taxes in connection with the transactions
contemplated by this Agreement and the Related Agreements in accordance with
Section 5.12, and (c) all costs and expenses of any title policy and all
endorsements thereto that Buyer elects to obtain.

Section 9.2    Notices. All notices, requests, consents, waivers, demands,
claims and other communications hereunder will be in writing and shall be deemed
duly given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail (in
each case, with confirmation of delivery) if sent during normal business hours
of the recipient, and on the next Business Day if sent after normal business
hours of the recipient; or (d) on the fifth day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the applicable Party at the address and/or other
contact information for such Party set forth below (or at such other address
and/or other contact information for a Party as shall be specified in a notice
given in accordance with this Section 9.2):
If to Seller:
Public Service Company of New Hampshire
c/o Eversource Energy

56 Prospect Street
Hartford, Connecticut 06103
Attention: General Counsel

with a copy to:


Public Service Company of New Hampshire
780 North Commercial Street
Manchester, New Hampshire 03101-1134
Attention: Law Department


If to Buyer:    


c/o Hull Street Energy, LLC
4920 Elm Street, Suite 205
Bethesda, MD 20814
Attention: David Meeker
Facsimile No.: (443) 378-8616
Telephone: (240) 800-3217
Email: dmeeker@hullstreetenergy.com


with a copy to:


Manatt, Phelps & Phillips, LLP
1050 Connecticut Avenue, NW, Suite 600
Washington, DC 20036
Attention: Alan M. Noskow
Facsimile No.: (202) 637-1595
Telephone: (202) 585-6525
e-mail: anoskow@manatt.com





Section 9.3    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Related Agreements and the Confidentiality Agreement
constitute, as a complete and final integration thereof, the sole and entire
agreement of the Parties with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements (other than the
Confidentiality Agreement), understandings or representations, both written and
oral, between the Parties with respect to such subject matter. Except as
otherwise set forth herein, all conflicts or inconsistencies between the terms
hereof and the terms of any of the Related Agreements, if any, shall be resolved
in favor of this Agreement.

Section 9.4    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid, binding and enforceable
under applicable Law. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights and
obligations of any Party will not be materially and adversely affected thereby,
(a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

Section 9.5    Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Schedules and Exhibits referred to herein, as the same may be
amended, modified or supplemented from time to time in accordance with this
Agreement, are intended to be and hereby are made a part of this Agreement. Any
matter set forth in any Schedule under this Agreement corresponding to or
qualifying a specific numbered paragraph of this Agreement shall be deemed to
correspond to and qualify any other numbered paragraph of this Agreement to
which the relevance or applicability of such matter is reasonably apparent on
its face, whether or not there is an explicit cross-reference thereto. Certain
information set forth in the Schedules is included solely for informational and
other disclosure purposes, is not an admission of liability with respect to the
matters covered by the information, and may not be required to be disclosed
pursuant to this Agreement. The specification of any dollar amount in any
provision of this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply, and shall not be deemed to be an
acknowledgement or admission, that such amounts (or higher or lower amounts) or
items are or are not material, and shall not otherwise be deemed to establish
any standard of materiality or to define further or otherwise interpret the
meaning of “material,” “Material Adverse Effect,” or any similar terms for
purposes of the Agreement. In no event shall the inclusion of any matter in
these Schedules be deemed or interpreted to broaden or otherwise amplify the
representations, warranties, covenants or agreements contained in this
Agreement. Capitalized terms used and not otherwise defined in the Schedules
shall have the meanings given to them in this Agreement.

Section 9.6    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or the Related
Agreements or any of its rights, interests, or obligations hereunder or
thereunder without the prior written consent of the other Party; provided, that
Buyer may, upon notice to Seller, collaterally assign all or part of its rights
under this Agreement or other Related Agreements to any third party lender or
one or more wholly-owned subsidiaries of Buyer, provided, that such transferee
agrees in writing to be bound by the terms hereof applicable to Buyer and
provides a copy of such undertaking to Seller. No assignment shall relieve the
assigning Party of any of its obligations hereunder or thereunder.

Section 9.7    No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the Parties hereto, their
respective successors and permitted assigns, and any Person benefitting from the
indemnities, releases or limitations of liability provided herein, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
(including any employee, any beneficiary or dependents thereof, or any
collective bargaining representative thereof) any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 9.8    No Joint Venture or Agency. Nothing in this Agreement creates or
is intended to create an association, trust, partnership, joint venture or other
entity or similar legal relationship between the Parties, or impose a trust,
partnership or fiduciary duty, obligation or liability on or with respect to
either Party. Except as expressly provided herein, neither Party is or shall act
as or be the agent or representative of the other Party.

Section 9.9    Amendments and Waivers. Except to the extent expressly set forth
herein with respect to Schedule Updates during the Interim Period, this
Agreement may not be amended, modified or supplemented except by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after such written waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

Section 9.10    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the state of New Hampshire without
giving effect to any choice or conflict of law provision or rule (whether of the
state of New Hampshire or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the state of New
Hampshire, except to the extent that certain matters are pre-empted by federal
Law or are governed by the Law of the jurisdiction of organization of any Party
or other Person referred to herein.

Section 9.11    Dispute Resolution. Prior to instituting any litigation or
dispute resolution mechanism, each of the Parties will attempt in good faith to
resolve any dispute or claim promptly by referring any such matter to their
respective senior executives for resolution. Either Party may give the other
Party written notice of any dispute or claim. Within ten (10) days after
delivery of said notice, the executives will meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary to exchange
information and to attempt to resolve the dispute or claim within thirty (30)
days.

Section 9.12    Submission to Jurisdiction. ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE RELATED AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL
OR STATE COURTS LOCATED IN THE STATE OF NEW HAMPSHIRE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 9.12. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS HEREBY TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BUSINESS AND
COMMERCIAL DISPUTE DOCKET (BCDD) OF THE SUPERIOR COURT OF THE STATE OF NEW
HAMPSHIRE PURSUANT TO N.H. SUPERIOR COURT CIVIL RULE 207 OR THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE FOR ANY SUCH ACTION, SUIT OR
PROCEEDING, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES
NOT TO PLEAD IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT, OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. SERVICE OF PROCESS,
SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH
HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT.

Section 9.13    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE RELATED AGREEMENTS
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 9.14    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail, PDF or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.
[Signature page follows.]





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


SELLER:


PUBLIC SERVICE COMPANY OF
NEW HAMPSHIRE




/S/ PHILIP J. LEMBO                    
Name:    Philip J. Lembo
Title:
Executive Vice President and Chief Financial Officer





BUYER:


HSE HYDRO NH AC, LLC




/S/ DAVID G. MEEKER                    
Name:    David G. Meeker
Title:    Vice President












1